UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-04524) Exact name of registrant as specified in charter:	Putnam Global Income Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2013 Date of reporting period :	November 1, 2012 — October 31, 2013 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Global Income Trust Annual report 10 | 31 | 13 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 12 Your fund’s expenses 15 Terms and definitions 17 Other information for shareholders 18 Important notice regarding Putnam’s privacy policy 19 Trustee approval of management contract 20 Financial statements 26 Federal tax information 89 About the Trustees 90 Officers 92 Consider these risks before investing: International investing involves currency, economic, and political risks. Emerging-market securities carry illiquidity and volatility risks. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. The fund invests in fewer issuers or concentrates its investments by region or sector, and involves more risk than a more broadly invested fund. The fund’s policy of concentrating on a limited group of industries and the fund’s non-diversified status, which means the fund may invest in fewer issuers, can increase the fund’s vulnerability to common economic forces and may result in greater losses and volatility. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Unlike bonds, funds that invest in bonds have fees and expenses. Bond prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: In the final months of 2013, we continue to see business conditions as generally positive for well-diversified investment portfolios. Financial markets have shown surprising resilience in the face of recent headwinds, most notably the confrontation over the federal budget and debt ceiling, which took a toll on the economy during October. With Congressional negotiations now continuing into 2014, there is hope that lawmakers may reach an agreement beneficial to the economy, even as investors remain alert to the risk of additional disruption. Fortunately, equity markets have easily overcome recent obstacles. Supported by generally solid corporate earnings and healthy balance sheets, stock market gains to this point are far above the long-term average for a single year. International stocks have also performed well, particularly in Europe and Japan. While bonds have lagged behind stocks, many fixed-income sectors have advanced, reminding investors of the need for flexible and selective approaches. The sting of rising interest rates has been felt primarily by Treasuries and other government bonds. At Putnam, we believe markets in flux can often provide the best opportunity for realizing the benefits of financial advice and active portfolio management. An experienced advisor can help investors stay focused on their long-term goals without getting distracted by daily economic and political events. Challenging times also call for innovative and alternative investment strategies managed by experts. In seeking returns for fund shareholders, Putnam’s investment professionals engage in fundamental research, active investing, and risk management strategies. We would like to welcome new shareholders of the fund and to thank you for investing with Putnam. We would also like to extend our thanks to Elizabeth Kennan, who has retired from the Board of Trustees, for her 20 years of dedicated service. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 4.00%; had they, returns would have been lower. See pages 5 and 12–14 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * The fund’s benchmark, the Barclays Global Aggregate Bond Index, was introduced on 12/31/89, which post-dates the inception of the fund’s classAshares. 4 Global Income Trust Interview with your fund’s portfolio manager Bill, what was the environment like in global bond markets during the 12months ended October31, 2013? Spread sectors — sectors that trade at a yield premium to U.S. Treasuries — posted gains in the final quarter of 2012, as investors stopped focusing on what might go wrong in the global economy and concentrated instead on where the greatest opportunities for returns existed. As we moved into the early months of 2013, credit-sensitive fixed-income securities continued to benefit from a more favorable economic backdrop and the tailwind of increased global liquidity that resulted from accommodative monetary policy in the United States and overseas. In May, however, the market environment changed, as concern about higher interest rates weighed on sentiment, leading investors to take profits. A debate that began in May about when the Federal Reserve would begin reducing its bond-buying program intensified in June, when Chairman Ben Bernanke announced that the central bank could begin scaling back its stimulus program later in 2013, and end it by mid 2014, sooner than investors expected. Investors reacted to this potential shift in Fed monetary policy by selling bonds across all global market sectors, driving rates higher and yield spreads wider. After spiking in June, interest rates remained elevated until September, due to uncertainty about when the central bank would actually start the process of trimming its This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 10/31/13. See pages 4 and 12–14 for additional fund performance information. Index descriptions can be found on page 18. Global Income Trust 5 bond purchases. However, seeing a more uneven economic climate than it expected, including a weak September employment report along with the potential for fiscal discord in Washington, the Fed decided at its mid-September policy meeting to keep its $85-billion-a-month bond-buying program in place. This announcement surprised investors, causing bonds to rally, rates to decline, and spreads to tighten. The rally was further fueled when President Obama signed a short-term bill on October17 that raised the U.S. debt ceiling and will fund the government through January15, 2014, which ended a partial government shutdown. Additionally, after strengthening through the middle of the period on market expectations for the beginning of Fed tapering, the U.S. dollar Allocations are shown as a percentage of the fund’s net assets as of 10/31/13. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the use of different classifications of securities for presentation purposes. Allocations may not total 100% because the table includes the notional value of derivatives (the economic value for purposes of calculating period payment obligations), in addition to the market value of securities. Holdings and allocations may vary over time. 6 Global Income Trust significantly weakened through period-end following the Fed’s announcement. Outside the United States, financial conditions in eurozone economies stabilized, as sovereign borrowing rates narrowed. Bank-lending standards for residential mortgages and business loans remained tight, creating a headwind for the recovery, but lending conditions have been improving and consumer credit standards have begun to ease. Against this backdrop, I’m happy to report that Putnam Global Income Trust outperformed its benchmark and the average return of its Lipper peer group. What factors drove the fund’s relative performance? Our mortgage credit holdings — which included commercial mortgage-backed securities [CMBS] and non-agency residential mortgage-backed securities [RMBS] — bolstered the fund’s results versus the index. CMBS benefited from stable-to-rising commercial property values, as well as continued investor demand for risk. Our investments in “mezzanine” bonds rated BBB/Baa, which offered higher yields at what we believed were acceptable risks, were particular standouts. Mezzanine CMBS are Credit qualities are shown as a percentage of the fund’s net assets as of 10/31/13. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch ratings, and then included in the closest equivalent Moody’s rating. Ratings may vary over time. Credit quality includes bonds and represents only the fixed-income portion of the portfolio. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. The fund itself has not been rated by an independent rating agency. Global Income Trust 7 lower in the capital structure of a package of securities backed by commercial mortgages, and provide a yield advantage over higher-rated bonds coupled with meaningful principal protection. Non-agency RMBS performed well during the period’s first half, driven by investors’ appetite for higher-yielding securities, as well as a strengthening U.S. housing market. Our prepayment strategies, which we implemented with securitized bonds, such as interest-only collateralized mortgage obligations [IO CMOs], provided a further boost to relative results. Generally speaking, it was a positive environment for prepayment-sensitive securities, such as IO CMOs, particularly in the summer months. During that time, as interest rates rose, investors began to expect prepayment speeds to slow, which would reduce the likelihood that the mortgages underlying our IO CMO positions would be refinanced. As these marketplace dynamics developed, they helped boost the value of our IOCMO holdings. An overweight in investment-grade corporate bonds also proved beneficial. In July and August, given continuing steady U.S. economic growth, corporate bonds were less influenced by the uncertainty surrounding Fed tapering. Then in September, when the central bank decided to postpone scaling back its bond purchases, investors had a renewed appetite for credit risk and sought to capitalize on the wider yield spreads offered by corporate securities. From a sector perspective, our investments in securities issued by financial institutions, particularly large banks, were the biggest contributors. Overseas, our overweight allocations to peripheral European government bonds in Italy, Spain, Ireland, Portugal, and Greece, which were held against a net short position in Germany, aided performance, as did our holdings of emerging-market [EM] debt. Within EM debt, the fund benefited the most from investments in Argentina, where we held This chart shows how the fund’s top currency holdings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Holdings and allocations may vary over time. 8 Global Income Trust U.S.-dollar-denominated, local-law bonds that significantly appreciated during the summer months. We then added positions in New York law bonds — bonds issued by Argentina that are governed by New York securities laws — which benefited from favorable court rulings later in the period. We focused on short-maturity bonds, believing that Argentina appeared to have ample reserves to service these obligations without turning to international funding markets. How did your currency strategy affect performance? Our active currency strategy, which was implemented using long and short positions in currency forward contracts, meaningfully contributed to relative performance, due almost entirely to a sizable underweight allocation to the Japanese yen. During the second half of the period, the yen weakened significantly versus the U.S. dollar following the Bank of Japan’s announcement that it would take a more aggressive approach toward monetary easing. A short position in the Australian dollar, which appreciated against the U.S. dollar, worked against our currency strategy and dampened its overall contribution to performance. By period-end, we had significantly reduced the fund’s currency risk by cutting back most of our active foreign currency positions. We felt this was prudent in light of heightened volatility in foreign-exchange markets. It looks like the fund’s duration and yield-curve positioning hampered its relative performance. For the period as a whole, they did. Our “term structure” positioning was moderately helpful during much of the period, because we sought to limit the fund’s interest-rate risk by maintaining a relatively short duration in the United States, while also positioning the portfolio for a steeper yield curve. However, in August, we believed the Fed ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Global Income Trust 9 would begin reducing its bond buying at its mid-September meeting and we established a targeted short-duration position on the intermediate 5- to 10-year portion of the curve, anticipating that rates in this area of the curve would rise. Unfortunately, when the central bank decided to defer tapering, intermediate-term rates declined and our short position suffered. In what additional ways did you use derivatives during the period? We used bond futures and interest-rate swaps — which allow two parties to exchange one stream of future interest payments for another, based on a specified notional amount — to take tactical positions at various points along the yield curve. In addition, we employed interest-rate swaps and “swaptions” — which give us the option to enter into a swap contract — to hedge the interest-rate and prepayment risks associated with our CMO holdings. We also used total return swaps as a hedging tool and to help manage the fund’s sector exposure, as well as credit default swaps to hedge the fund’s credit risk. What is your outlook for the coming months? As we approach 2014, we are anticipating the Fed’s policy response to the economic activity we have witnessed in 2013. Growth in the United States looks to be on track, while Europe appears to be entering the early-cycle phase of an economic recovery. As a result, we believe the U.S. central bank will begin tapering its bond buying in the near future, possibly during the first quarter of 2014, provided the markets maintain the overall stability they have recently exhibited. From a medium-term perspective, the desire among policymakers and investors alike is for the financial markets to return to a more normalized environment. Consequently, the Fed would prefer to transition from aggressively providing liquidity to the markets to letting the markets function on their own again. As the markets make this transition, periods of volatility and uncertainty will likely continue. Overall, however, investors appear to be navigating through the beginning stage of this transition fairly well, as risk-seeking behavior has been active in both the credit and stock markets. All told, we believe continued modest U.S. economic growth, coupled with improving economic performance overseas, will allow interest rates to normalize, which, in our estimation, will probably mean that the 10-year Treasury yield may be at or slightly above 3% by early 2014. Moreover, we believe this normalization in the level of rates can occur without creating negative consequences for the stock market, corporate earnings, or the housing market. How was the portfolio positioned as of period - end? The fund was positioned for a rising-rate environment in the United States and select foreign regions where economic data are improving, most notably in Europe. Additionally, we were continuing to find what we believed to be compelling opportunities for taking prepayment risk via IO CMOs, and continued to add to our holdings of mezzanine CMBS. Thanks for your time and for bringing us up to date, Bill. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. 10 Global Income Trust Portfolio Manager D. William Kohli is Co-Head of Fixed Income at Putnam. He has an M.B.A. from the Haas School of Business at the University of California, Berkeley, and a B.A. from the University of California, San Diego. Bill joined Putnam in 1994 and has been in the investment industry since 1986. In addition to Bill, your fund’s portfolio managers are Michael J. Atkin, Kevin F. Murphy, and Michael V. Salm. IN THE NEWS With stocks rallying and interest rates increasingly volatile, investors are pouring money into equity-based mutual funds. For the first nine months of 2013, inflows into stock funds more than quadrupled, compared with the same time period in 2012, according to the Strategic Insight Monthly Fund Industry Review. U.S. equity funds attracted over $168 billion versus $31billion during the first three quarters of 2012, while international stock funds garnered over $163 billion in comparison with nearly $50 billion a year ago. Investors are on track in 2013 to invest the most money in equity mutual funds since 2000, according to investment research firm TrimTabs. Meanwhile, fixed-income investors have tapped the brakes, with year-to-date inflows of about $27 billion as of September30, down from over $290 billion a year ago. Global Income Trust 11 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended October 31, 2013, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R, class R5, class R6, and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 10/31/13 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inception dates) (6/1/87) (2/1/94) (7/26/99) (3/17/95) (12/1/03) (7/2/12) (7/2/12) (10/4/05) Before After Before After Net Net Net Net sales sales Before After Before After sales sales asset asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value value Annual average (life of fund) 7.10% 6.94% 6.28% 6.28% 6.30% 6.30% 6.81% 6.67% 6.84% 7.19% 7.19% 7.19% 10 years 82.24 74.95 69.05 69.05 69.12 69.12 77.71 71.93 77.76 85.89 86.25 86.01 Annual average 6.19 5.75 5.39 5.39 5.39 5.39 5.92 5.57 5.92 6.40 6.42 6.40 5 years 67.01 60.33 60.72 58.72 60.84 60.84 64.81 59.45 64.84 68.91 69.23 69.01 Annual average 10.80 9.90 9.96 9.68 9.97 9.97 10.51 9.78 10.51 11.05 11.09 11.07 3 years 8.55 4.21 6.08 3.22 6.11 6.11 7.70 4.20 7.61 9.26 9.47 9.33 Annual average 2.77 1.38 1.99 1.06 2.00 2.00 2.50 1.38 2.48 3.00 3.06 3.02 1 year 0.82 –3.21 –0.01 –4.90 –0.01 –0.99 0.50 –2.77 0.50 1.02 1.19 1.00 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 4.00% and 3.25% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R, R5, R6, and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. Performance for class R5 and R6 shares prior to their inception is derived from the historical performance of class Y shares and has not been adjusted for the lower investor servicing fees applicable to class R5 and R6 shares; had it, returns would have been higher. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance does not reflect conversion to class A shares. 12 Global Income Trust Comparative index returns For periods ended 10/31/13 Barclays Global Aggregate Lipper Global Income Funds Bond Index category average* Annual average (life of fund) —† 6.77% 10 years 64.14% 64.02 Annual average 5.08 5.03 5 years 34.29 47.24 Annual average 6.07 7.92 3 years 6.10 8.70 Annual average 1.99 2.79 1 year –1.54 –0.37 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 10/31/13, there were 202, 145, 113, 76, and 2 funds, respectively, in this Lipper category. † The fund’s benchmark, the Barclays Global Aggregate Bond Index, was introduced on 12/31/89, which post-dates the inception of the fund’s class A shares. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and class C shares would have been valued at $16,905 and $16,912, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,675 after sales charge) would have been valued at $17,193. A $10,000 investment in the fund’s class R, R5, R6, and Y shares would have been valued at $17,776, $18,589, $18,625, and $18,601, respectively. Global Income Trust 13 Fund price and distribution information For the 12-month period ended 10/31/13 Distributions Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Number 12 12 12 12 12 12 12 12 Income $0.346 $0.260 $0.260 $0.318 $0.319 $0.378 $0.388 $0.375 Capital gains — Return of capital* 0.038 0.028 0.028 0.034 0.034 0.041 0.042 0.041 Total Before After Net Net Before After Net Net Net Net sales sales asset asset sales sales asset asset asset asset Share value charge charge value value charge charge value value value value 10/31/12 $12.85 $13.39 $12.80 $12.80 $12.74 $13.17 $12.83 $12.85 $12.85 $12.86 10/31/13 12.57 13.09 12.51 12.51 12.45 12.87 12.54 12.56 12.57 12.57 Before After Net Net Before After Net Net Net Net Current rate sales sales asset asset sales sales asset asset asset asset (end of period) charge charge value value charge charge value value value value Current dividend rate 1 3.05% 2.93% 2.30% 2.30% 2.80% 2.70% 2.78% 3.34% 3.44% 3.34% Current 30-day SEC yield 2 N/A 2.90 2.27 2.27 N/A 2.68 2.77 3.17 3.36 3.27 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (4.00% for class A shares and 3.25% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. * See federal tax information on page 89 for information on return of capital. 1 Most recent distribution, including any return of capital and excluding capital gains, annualized and divided by share price before or after sales charge at period-end. 2 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. Fund performance as of most recent calendar quarter Total return for periods ended 9/30/13 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inception dates) (6/1/87) (2/1/94) (7/26/99) (3/17/95) (12/1/03) (7/2/12) (7/2/12) (10/4/05) Before After Before After Net Net Net Net sales sales Before After Before After sales sales asset asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value value Annual average (life of fund) 7.08% 6.91% 6.25% 6.25% 6.28% 6.28% 6.78% 6.64% 6.81% 7.16% 7.16% 7.16% 10 years 79.79 72.60 66.76 66.76 66.83 66.83 75.29 69.60 75.54 83.49 83.68 83.46 Annual average 6.04 5.61 5.25 5.25 5.25 5.25 5.77 5.42 5.79 6.26 6.27 6.26 5 years 51.71 45.64 45.95 43.95 46.18 46.18 49.75 44.88 49.85 53.56 53.71 53.53 Annual average 8.69 7.81 7.86 7.56 7.89 7.89 8.41 7.70 8.43 8.96 8.98 8.95 3 years 9.77 5.38 7.28 4.39 7.33 7.33 8.83 5.30 8.91 10.58 10.69 10.56 Annual average 3.16 1.76 2.37 1.44 2.38 2.38 2.86 1.73 2.89 3.41 3.44 3.40 1 year 0.17 –3.84 –0.59 –5.45 –0.51 –1.48 –0.09 –3.33 0.00 0.44 0.53 0.42 See the discussion following the Fund performance table on page 12 for information about the calculation of fund performance. 14 Global Income Trust Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Total annual operating expenses for the fiscal year ended 10/31/12 1.10% 1.85% 1.85% 1.35% 1.35% 0.83%* 0.76%* 0.85% Annualized expense ratio for the six-month period ended 10/31/13† 1.09% 1.84% 1.84% 1.34% 1.34% 0.81% 0.74% 0.84% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Other expenses for class R5 and class R6 shares have been annualized. † For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from May 1, 2013, to October 31, 2013. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $5.45 $9.19 $9.18 $6.70 $6.70 $4.05 $3.71 $4.21 Ending value (after expenses) $984.90 $981.00 $980.30 $983.50 $982.70 $985.50 $986.80 $986.20 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/13. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Global Income Trust 15 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended October 31, 2013, use the following calculation method. To find the value of your investment on May 1, 2013, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $5.55 $9.35 $9.35 $6.82 $6.82 $4.13 $3.77 $4.28 Ending value (after expenses) $1,019.71 $1,015.93 $1,015.93 $1,018.45 $1,018.45 $1,021.12 $1,021.48 $1,020.97 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/13. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 16 Global Income Trust Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 4.00% maximum sales charge for class A shares and 3.25% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class R5 shares and class R6 shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are only available to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS) , also known as a mortgage “pass-through,” is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches.” Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Global Income Trust 17 Comparative indexes Barclays Global Aggregate Bond Index is an unmanaged index of global investment-grade fixed-income securities. Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2013, are available in the Individual Investors section of putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of October 31, 2013, Putnam employees had approximately $414,000,000 and the Trustees had approximately $99,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 18 Global Income Trust Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. Global Income Trust 19 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board of Trustees, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of the Putnam funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2013, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2013, the Contract Committee met in executive session to discuss and consider its preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 20, 2013 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2013, subject to certain changes in the sub-management contract noted below. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not evaluated PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services to the fund, and • That the fee schedule represented an appropriate sharing between fund 20Global Income Trust shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the current fee arrangements in the management contracts for the Putnam funds were implemented at the beginning of 2010 following extensive review and discussion by the Trustees, as well as approval by shareholders. As noted above, the Trustees considered administrative revisions to your fund’s sub-management contract. Putnam Management recommended that the sub-management contract be revised to reduce the sub-management fee that Putnam Management pays to PIL with respect to the portion of the portfolios of certain funds, but not your fund, that may be allocated to PIL from time to time. The Independent Trustees’ approval of this recommendation was based on their conclusion that these changes would have no practical effect on Putnam Management’s continued responsibility for the management of these funds or the costs borne by fund shareholders and would not result in any reduction in the nature and quality of services provided to the funds. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations. These expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 32 basis points on investor servicing fees and expenses and Global Income Trust 21 (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions, extraordinary expenses and acquired fund fees and expenses). These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations did not apply. Putnam Management’s support for these expense limitations was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the 2nd quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the 3rd quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2012 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2012 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average 22 Global Income Trust for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2012 was a year of strong competitive performance for many of the Putnam funds, with only a relatively small number of exceptions. They noted that this strong performance was exemplified by the fact that the Putnam funds were recognized by Barron’s as the best performing mutual fund complex for 2012 — the second time in four years that Putnam Management has achieved this distinction for the Putnam funds. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2012 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year, and five-year periods. For a number of Putnam funds with relatively unique investment mandates, the Trustees evaluated performance based on comparisons of their total returns with the returns of selected investment benchmarks or targeted returns. In the case of your fund, the Trustees considered that its class A share cumulative total return performance at net asset value was in the following quartiles of its Lipper Inc. peer group (Lipper Global Income Funds) for the one-year, three-year and five-year periods ended December 31, 2012 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period 2nd Three-year period 2nd Five-year period 1st Over the one-year, three-year and five-year periods ended December 31, 2012, there were 196, 140 and 110 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under Global Income Trust 23 the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. Consideration of your fund’s interim management contract and the continuance of the fund’s sub-management contract Following the Trustees’ approval of the continuance of your fund’s management and sub-management contracts, on October 8, 2013, The Honourable Paul G. Desmarais passed away. Mr. Desmarais, both directly and though holding companies, controlled a majority of the voting shares of Power Corporation of Canada, the ultimate parent company of Putnam Management. Upon his death, Mr. Desmarais’ voting control of shares of Power Corporation of Canada was transferred to The Desmarais Family Residuary Trust (the “Transfer”). As a technical matter, the Transfer may have constituted an “assignment” within the meaning of the Investment Company Act of 1940, causing the fund’s existing management and sub-management contracts to terminate automatically. On October 18, 2013, the Trustees approved your fund’s interim management contract and the continuance of your fund’s sub-management contract to address this possibility and to avoid disruption of investment advisory and other services provided to your fund. At a subsequent meeting on November 22, 2013, the Trustees, including all of the Independent Trustees, approved new definitive management contracts between the Putnam funds and Putnam Management and determined to recommend their approval to the shareholders of the Putnam funds at a shareholder meeting to be held in early 2014. In considering whether to approve your fund’s interim management contract and new definitive management contract and the continuance of your fund’s sub-management contract, the Trustees took into account that they had most recently approved the annual continuation of the fund’s previous management and sub-management contracts at their meeting in June 2013, as described above. 24Global Income Trust The Trustees considered that the terms of the interim management contract and new definitive management contract were identical to the previous management contract, except for the effective dates and initial terms and for certain non-substantive changes. They also considered that the sub-management contract was identical to the previous sub-management contracts, except for the effective dates and initial terms. Because the proposed contracts were substantially identical to the previous versions of these contracts approved by the Trustees at their June 2013 meeting, the Trustees relied to a considerable extent on their prior approval of these contracts. In addition, the Trustees considered a number other factors relating to the Transfer, including, but not limited to, the following: • Information about the operations of The Desmarais Family Residuary Trust, including that Paul Desmarais, Jr. and André Desmarais, Mr. Desmarais’ sons, were expected to exercise, jointly, voting control over the Power Corporation of Canada shares controlled by The Desmarais Family Residuary Trust. • That Paul Desmarais, Jr. and André Desmarais had been playing active managerial roles at Power Corporation of Canada, with responsibility for the oversight of Power Corporation of Canada’s subsidiaries, including Putnam Investments, since Power Corporation of Canada had acquired Putnam Investments in 2007, including serving as Directors of Putnam Investments, and that the Transfer would not affect their responsibilities as officers of Power Corporation of Canada. • The intention expressed by representatives of Power Corporation of Canada and its subsidiaries, Power Financial Corporation and Great-West Lifeco, that there would be no change to the operations or management of Putnam Investments, to Putnam Management’s management of the funds or to investment, advisory and other services provided to the funds by Putnam Management and its affiliates as a result of the Transfer. • Putnam Management’s assurances that, following the Transfer, Putnam Management would continue to provide the same level of services to each fund and that the Transfer will not have an adverse impact on the ability of Putnam Management and its affiliates to continue to provide high quality investment advisory and other services to the funds. • Putnam Management’s assurances that there are no current plans to make any changes to the operations of the funds, existing management fees, expense limitations, distribution arrangements, or the quality of any services provided to the funds or their shareholders, as a result of the Transfer. • The benefits that the funds have received and may potentially receive as a result of Putnam Management being a member of the Power Corporation of Canada group of companies, which promotes the stability of the Putnam organization. Global Income Trust 25 Financial statements A note about your fund’s auditors A non-U.S. member firm in PricewaterhouseCoopers LLP’s (“PwC”) global network of firms has an investment in certain non-U.S. funds now affiliated with Putnam Investments as a result of the July 2013 acquisition of the funds’ advisor by Putnam’s parent company, Great-West Lifeco Inc. The investment consists of pension plan assets for the benefit of the member firm’s personnel. The investment is inconsistent with the requirements of the Securities and Exchange Commission’s auditor independence rules. Your fund has been informed by PwC that to address this issue, the member firm is in the process of selecting different advisors not affiliated with Putnam to manage the relevant pension plans and transferring the plans’ assets to such advisors. None of the member firm’s personnel is on the PwC audit team for your fund, and none of the members of the audit team participates in the member firm’s pension plans. Based on its knowledge of the facts and its experience with PwC, the Audit and Compliance Committee of your fund’s Board of Trustees concluded that the investment by the PwC member firm would not affect PwC’s ability to render an objective audit opinion to your fund. Based on this conclusion and consideration of the potential risks that the disruption of a change of auditors could present, the Audit and Compliance Committee determined that PwC should continue to act as auditors for your fund. These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 26 Global Income Trust Report of Independent Registered Public Accounting Firm To the Trustees and Shareholders of Putnam Global Income Trust: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam Global Income Trust (the “fund”) at October 31, 2013, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at October 31, 2013 by correspondence with the custodian, brokers, and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts December 12, 2013 Global Income Trust 27 The fund’s portfolio 10/31/13 FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (37.5%)* Principal amount/units Value Argentina (Republic of) sr. unsec. bonds 8.28s, 2033 (Argentina) $235,392 $168,423 Argentina (Republic of) sr. unsec. bonds 7s, 2017 (Argentina) 25,000 21,813 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 (Argentina) 3,314,000 3,140,015 Argentina (Republic of) sr. unsec. unsub. notes Ser. NY, 8.28s, 2033 (Argentina) 1,564,666 1,126,560 Austria (Republic of) sr. unsec. unsub. bonds 3 1/2s, 2021 (Austria) EUR 1,970,000 3,042,894 Belgium (Government of) sr. unsec. unsub. bonds 4 1/4s, 2022 (Belgium) EUR 3,150,000 4,986,193 Brazil (Federal Republic of) sr. notes 5 7/8s, 2019 (Brazil) $100,000 115,350 Brazil (Federal Republic of) sr. unsec. unsub. bonds 4 7/8s, 2021 (Brazil) 490,000 534,286 Brazil (Federal Republic of) unsec. notes 10s, 2021 (Brazil) units 790 339,084 Canada (Government of) bonds 5s, 2037 (Canada) CAD 200,000 257,826 Croatia (Republic of) 144A sr. unsec. notes 6 1/4s, 2017 (Croatia) $200,000 213,500 France (Government of) unsec. bonds 3 1/4s, 2021 (France) EUR 5,340,000 8,075,257 Germany (Federal Republic of) unsec. bonds 1 3/4s, 2022 (Germany) EUR 4,840,000 6,746,309 Ghana (Republic of) 144A unsec. notes 8 1/2s, 2017 (Ghana) $62,000 68,123 Ghana (Republic of) 144A unsec. notes 7 7/8s, 2023 (Ghana) 168,573 168,404 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2042 (Greece) †† EUR 105,000 70,717 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2041 (Greece) †† EUR 75,000 50,966 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2040 (Greece) †† EUR 105,000 71,523 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2039 (Greece) †† EUR 165,000 112,745 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2038 (Greece) †† EUR 575,000 390,798 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2037 (Greece) †† EUR 135,000 91,155 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2036 (Greece) †† EUR 265,000 179,423 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2035 (Greece) †† EUR 365,000 248,448 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2034 (Greece) †† EUR 225,000 155,154 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2033 (Greece) †† EUR 105,000 73,272 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2032 (Greece) †† EUR 235,000 166,849 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2031 (Greece) †† EUR 45,000 32,542 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2030 (Greece) †† EUR 665,000 491,676 28 Global Income Trust FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (37.5%)* cont. Principal amount Value Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2029 (Greece) †† EUR 75,000 $56,734 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2028 (Greece) †† EUR 365,000 282,757 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2027 (Greece) †† EUR 75,000 59,717 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2026 (Greece) †† EUR 315,000 259,117 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2025 (Greece) †† EUR 1,055,000 893,332 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2024 (Greece) †† EUR 95,000 82,698 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2023 (Greece) †† EUR 445,000 407,894 Indonesia (Republic of) 144A sr. unsec. notes 3 3/8s, 2023 (Indonesia) $485,000 435,123 Ireland (Republic of) unsec. bonds 5 1/2s, 2017 (Ireland) EUR 921,000 1,412,088 Ireland (Republic of) unsec. bonds 5s, 2020 (Ireland) EUR 700,000 1,053,260 Italy (Republic of) sr. unsec. bonds 4 3/4s, 2023 (Italy) EUR 2,440,000 3,526,425 Italy (Republic of) unsec. bonds 4 1/2s, 2023 (Italy) EUR 3,150,000 4,475,530 Italy (Republic of) unsec. bonds 4 1/2s, 2018 (Italy) EUR 5,130,000 7,502,414 Italy (Republic of) unsec. bonds 3 3/4s, 2016 (Italy) EUR 2,180,000 3,103,300 Japan (Government of) 10 yr sr. unsec. unsub. bonds 1s, 2021 (Japan) JPY 1,377,000,000 14,616,813 Japan (Government of) 30 yr bonds Ser. 23, 2 1/2s, 2036 (Japan) JPY 106,000,000 1,268,712 Korea Development Bank sr. unsec. unsub. notes 4s, 2016 (South Korea) $250,000 266,434 Ontario (Province of) bonds 4s, 2021 (Canada) CAD 1,690,000 1,741,074 Ontario (Province of) debs. 5s, 2014 (Canada) CAD 1,100,000 1,069,268 Poland (Republic of) sr. unsec. bonds 5s, 2022 (Poland) $235,000 257,031 Poland (Republic of) unsec. bonds 5s, 2016 (Poland) PLN 4,460,000 1,514,316 Portugal (Republic of) sr. unsec. unsub. bonds 4.35s, 2017 (Portugal) EUR 3,231,000 4,287,042 Russia (Federation of) 144A sr. notes 5 5/8s, 2042 (Russia) $600,000 629,040 Russia (Federation of) 144A sr. unsec. unsub. bonds 7 1/2s, 2030 (Russia) 85,800 102,274 Russia (Federation of) 144A unsec. notes 3 1/4s, 2017 (Russia) 200,000 209,616 South Africa (Republic of) sr. unsec. unsub. bonds 8s, 2018 (South Africa) ZAR 14,180,000 1,483,774 South Africa (Republic of) sr. unsec. unsub. notes 4.665s, 2024 (South Africa) $1,600,000 1,580,000 Spain (Kingdom of) sr. unsec. bonds 5 1/2s, 2017 (Spain) EUR 271,000 409,996 Spain (Kingdom of) sr. unsec. bonds 4.4s, 2023 (Spain) EUR 1,290,000 1,797,176 Spain (Kingdom of) sr. unsec. bonds 3 1/4s, 2016 (Spain) EUR 1,800,000 2,533,128 Spain (Kingdom of) sr. unsec. unsub. bonds 5.85s, 2022 (Spain) EUR 1,160,000 1,805,410 Spain (Kingdom of) sr. unsec. unsub. bonds 4.1s, 2018 (Spain) EUR 10,250,000 14,846,720 Sweden (Government of) bonds Ser. 1054, 3 1/2s, 2022 (Sweden) SEK 1,500,000 256,211 Global Income Trust 29 FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (37.5%)* cont. Principal amount Value Sweden (Government of) debs. Ser. 1041, 6 3/4s, 2014 (Sweden) SEK 3,585,000 $569,231 Switzerland (Government of) bonds 2s, 2021 (Switzerland) CHF 600,000 727,353 Ukraine (Government of) 144A sr. unsec. notes 9 1/4s, 2017 (Ukraine) $375,000 360,391 United Kingdom Treasury bonds 4s, 2060 (United Kingdom) GBP 1,460,000 2,650,157 United Kingdom Treasury bonds 3 3/4s, 2019 (United Kingdom) GBP 350,000 624,166 United Mexican States bonds Ser. M 10, 8s, 2015 (Mexico) MXN 36,810,000 3,053,307 Total foreign government and agency bonds and notes (cost $110,087,358) CORPORATE BONDS AND NOTES (29.2%)* Principal amount Value Basic materials (2.0%) Ashland, Inc. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 $151,000 $144,960 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 160,000 171,200 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 4,000 4,765 Cytec Industries, Inc. sr. unsec. unsub. notes 3 1/2s, 2023 175,000 165,514 Eastman Chemical Co. sr. unsec. notes 3.6s, 2022 280,000 273,524 FMC Corp. sr. unsec. unsub. notes 5.2s, 2019 150,000 165,730 Georgia-Pacific, LLC sr. unsec. unsub. notes 7 3/4s, 2029 120,000 153,361 Georgia-Pacific, LLC 144A company guaranty sr. notes 5.4s, 2020 305,000 344,821 International Paper Co. sr. unsec. notes 8.7s, 2038 120,000 169,019 International Paper Co. sr. unsec. notes 7.95s, 2018 155,000 192,020 LYB International Finance BV sr. unsec. unsub. notes 4s, 2023 (Netherlands) 385,000 386,727 LyondellBasell Industries NV sr. unsec. notes 6s, 2021 230,000 267,606 Methanex Corp. sr. unsec. unsub. notes 3 1/4s, 2019 (Canada) 311,000 314,739 Mosaic Co. (The) sr. unsec. notes 3 3/4s, 2021 160,000 157,888 Packaging Corp. of America sr. unsec. unsub. notes 4 1/2s, 2023 160,000 163,573 Packaging Corp. of America sr. unsec. unsub. notes 3.9s, 2022 120,000 118,842 PPG Industries, Inc. sr. unsec. unsub. debs. 7.4s, 2019 260,000 313,348 Rock-Tenn Co. company guaranty sr. unsec. unsub. notes 4.9s, 2022 230,000 242,630 Rock-Tenn Co. company guaranty sr. unsec. unsub. notes 4.45s, 2019 105,000 112,302 Temple-Inland, Inc. sr. unsec. unsub. notes 6 5/8s, 2018 180,000 210,236 Union Carbide Corp. sr. unsec. unsub. bonds 7 3/4s, 2096 140,000 155,683 Westvaco Corp. company guaranty sr. unsec. unsub. notes 7.95s, 2031 955,000 1,134,377 Weyerhaeuser Co. sr. unsec. unsub. notes 7 3/8s, 2032 R 300,000 373,032 Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec. notes 6s, 2041 (Canada) 360,000 346,950 Capital goods (0.5%) B/E Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 285,000 292,481 Crown Americas, LLC/Crown Americas Capital Corp. IV 144A company guaranty sr. unsec. notes 4 1/2s, 2023 105,000 97,650 30 Global Income Trust CORPORATE BONDS AND NOTES (29.2%)* cont. Principal amount Value Capital goods cont. Delphi Corp. company guaranty sr. unsec. unsub. notes 5s, 2023 $542,000 $571,810 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 253,000 331,341 Staples, Inc. sr. unsec. unsub. notes 2 3/4s, 2018 250,000 253,235 United Technologies Corp. sr. unsec. unsub. notes 4 1/2s, 2042 50,000 49,316 United Technologies Corp. sr. unsec. unsub. notes 3.1s, 2022 30,000 29,636 Communication services (2.3%) America Movil SAB de CV company guaranty sr. unsec. unsub. notes 6 1/8s, 2040 (Mexico) 100,000 106,953 America Movil SAB de CV company guaranty unsec. unsub. notes 2 3/8s, 2016 (Mexico) 200,000 203,851 American Tower Corp. sr. unsec. notes 7s, 2017 R 130,000 150,934 AT&T, Inc. sr. unsec. bonds 6.55s, 2039 89,000 99,619 CenturyLink, Inc. sr. unsec. debs. notes Ser. G, 6 7/8s, 2028 310,000 286,750 Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2035 75,000 91,216 Corning, Inc. sr. unsec. unsub. notes 5 3/4s, 2040 120,000 135,574 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 190,000 204,364 Koninklijke (Royal) KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 115,000 144,947 NBCUniversal Media, LLC sr. unsec. unsub. notes 6.4s, 2040 125,000 151,244 Orange SA sr. unsec. unsub. notes 5 3/8s, 2019 (France) 555,000 626,657 Orange SA sr. unsec. unsub. notes 4 1/8s, 2021 (France) 128,000 131,999 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 518,000 565,956 Rogers Communications, Inc. company guaranty notes 6.8s, 2018 (Canada) 80,000 96,146 Rogers Communications, Inc. company guaranty sr. unsec. unsub. notes 4 1/2s, 2043 (Canada) 215,000 190,504 SBA Tower Trust 144A company guaranty sr. notes 5.101s, 2017 350,000 381,365 SES 144A company guaranty sr. unsec. notes 5.3s, 2043 (France) 270,000 257,764 TCI Communications, Inc. company guaranty sr. unsec. unsub. debs. 7 7/8s, 2026 580,000 771,966 Telecom Italia Capital SA company guaranty sr. unsec. unsub. notes 6.175s, 2014 (Italy) 153,000 157,183 Telefonica Emisiones SAU company guaranty sr. unsec. notes 5.462s, 2021 (Spain) 340,000 360,235 Telefonica Emisiones SAU company guaranty sr. unsec. notes 4.57s, 2023 (Spain) 420,000 418,612 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 3.192s, 2018 (Spain) 175,000 177,565 Time Warner Cable, Inc. company guaranty sr. notes 7.3s, 2038 105,000 105,871 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2041 525,000 429,785 Time Warner Cable, Inc. sr. unsec. FRN notes 8 3/4s, 2019 60,000 71,504 Time Warner Entertainment Co., LP company guaranty sr. unsec. bonds 8 3/8s, 2033 38,000 41,610 Time Warner Entertainment Co., LP sr. unsec. debs. 8 3/8s, 2023 127,000 149,114 Global Income Trust 31 CORPORATE BONDS AND NOTES (29.2%)* cont. Principal amount Value Communication services cont. Verizon Communications, Inc. sr. unsec. unsub. notes 7 3/4s, 2030 $110,000 $137,648 Verizon Communications, Inc. sr. unsec. unsub. notes 6.4s, 2033 350,000 395,230 Consumer cyclicals (1.8%) Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 85,000 97,750 CBS Corp. company guaranty sr. unsec. debs. 7 7/8s, 2030 170,000 211,503 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 160,000 166,600 D.R. Horton, Inc. company guaranty sr. unsec. FRN notes 5 3/4s, 2023 425,000 439,875 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 235,000 249,436 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 15,000 18,546 Ford Motor Credit Co., LLC sr. unsec. notes 4.207s, 2016 640,000 683,079 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 7/8s, 2021 260,000 297,875 General Motors Financial Co., Inc. 144A sr. unsec. notes 3 1/4s, 2018 171,000 170,359 General Motors Financial Co., Inc. 144A sr. unsec. notes 2 3/4s, 2016 244,000 245,830 GLP Capital LP/GLP Financing II, Inc. 144A company guaranty sr. unsec. notes 4 3/8s, 2018 30,000 30,600 Grupo Televisa SAB sr. unsec. notes 6s, 2018 (Mexico) 94,000 106,746 Grupo Televisa SAB sr. unsec. unsub. notes 6 5/8s, 2025 (Mexico) 215,000 251,255 Host Hotels & Resorts LP sr. unsec. unsub. notes 6s, 2021 R 61,000 67,523 Host Hotels & Resorts LP sr. unsec. unsub. notes 5 1/4s, 2022 R 29,000 30,680 Hyatt Hotels Corp. sr. unsec. unsub. notes 3 3/8s, 2023 160,000 151,234 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 145,000 159,500 L Brands, Inc. sr. notes 5 5/8s, 2022 220,000 226,875 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 6.9s, 2029 80,000 91,384 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 6.65s, 2024 105,000 125,039 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 30,000 28,952 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 3 7/8s, 2022 50,000 49,865 Marriott International, Inc. sr. unsec. unsub. notes 3s, 2019 180,000 183,260 News America, Inc. company guaranty sr. unsec. unsub. notes 6.2s, 2034 475,000 531,080 News America, Inc. company guaranty sr. unsec. unsub. notes 3s, 2022 71,000 67,773 O’Reilly Automotive, Inc. company guaranty sr. unsec. unsub. notes 3.85s, 2023 150,000 147,353 Owens Corning company guaranty sr. unsec. notes 9s, 2019 15,000 18,525 Time Warner, Inc. company guaranty sr. unsec. bonds 7.7s, 2032 215,000 274,859 TJX Cos., Inc. sr. unsec. notes 2 1/2s, 2023 370,000 345,872 32 Global Income Trust CORPORATE BONDS AND NOTES (29.2%)* cont. Principal amount Value Consumer staples (1.5%) Altria Group, Inc. company guaranty sr. unsec. bonds 4s, 2024 $105,000 $104,856 Altria Group, Inc. company guaranty sr. unsec. notes 10.2s, 2039 63,000 100,380 Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 61,000 81,914 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 44,000 58,728 Altria Group, Inc. company guaranty sr. unsec. unsub. notes 2.85s, 2022 385,000 358,131 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 8.2s, 2039 154,000 231,674 Bacardi, Ltd. 144A unsec. notes 4 1/2s, 2021 (Bermuda) 230,000 245,663 Campbell Soup Co. sr. unsec. unsub. notes 8 7/8s, 2021 50,000 65,931 Corrections Corp. of America company guaranty sr. unsec. notes 4 1/8s, 2020 R 75,000 73,313 CVS Pass-Through Trust 144A company guaranty sr. notes 7.507s, 2032 322,886 391,533 Darden Restaurants, Inc. sr. unsec. unsub. notes 6.8s, 2037 380,000 395,320 Delhaize Group company guaranty sr. unsec. notes 4 1/8s, 2019 (Belgium) 81,000 84,333 Erac USA Finance, LLC 144A sr. unsec. notes 4 1/2s, 2021 445,000 469,062 Erac USA Finance, LLC 144A unsec. sub. notes 7s, 2037 85,000 102,289 Kerry Group Financial Services 144A company guaranty sr. unsec. notes 3.2s, 2023 (Ireland) 377,000 352,275 Kraft Foods Group, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 589,000 704,042 SABMiller Holdings, Inc. 144A company guaranty sr. unsec. notes 4.95s, 2042 205,000 209,510 Tyson Foods, Inc. company guaranty sr. unsec. unsub. notes 6.6s, 2016 195,000 218,915 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 200,000 211,988 Energy (2.1%) Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 110,000 117,975 Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 455,000 579,367 BG Energy Capital PLC 144A company guaranty sr. unsec. notes 4s, 2021 (United Kingdom) 200,000 208,385 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4.742s, 2021 (United Kingdom) 265,000 292,601 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (United Kingdom) 140,000 153,526 Continental Resources, Inc. company guaranty sr. unsec. notes 4 1/2s, 2023 120,000 120,900 Gazprom OAO Via White Nights Finance BV notes 10 1/2s, 2014 (Russia) 300,000 310,872 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 185,000 237,380 Lukoil International Finance BV 144A company guaranty sr. unsec. notes 4.563s, 2023 (Russia) 310,000 296,888 Marathon Petroleum Corp. sr. unsec. unsub. notes 6 1/2s, 2041 45,000 51,018 Global Income Trust 33 CORPORATE BONDS AND NOTES (29.2%)* cont. Principal amount Value Energy cont. National JSC Naftogaz of Ukraine govt. guaranty unsec. notes 9 1/2s, 2014 (Ukraine) $200,000 $189,976 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 160,000 165,072 Petrobras International Finance Co. company guaranty sr. unsec. notes 7 7/8s, 2019 (Brazil) 55,000 63,848 Petrobras International Finance Co. company guaranty sr. unsec. notes 5 3/8s, 2021 (Brazil) 225,000 228,774 Petrobras International Finance Co. company guaranty sr. unsec. notes 3 7/8s, 2016 (Brazil) 185,000 191,262 Petrohawk Energy Corp. company guaranty sr. unsec. notes 7 1/4s, 2018 295,000 319,780 Petroleos de Venezuela SA company guaranty sr. unsec. notes 8s, 2013 (Venezuela) 485,000 483,060 Petroleos de Venezuela SA company guaranty sr. unsec. notes 5 1/4s, 2017 (Venezuela) 300,000 240,774 Petroleos de Venezuela SA 144A company guaranty sr. notes 8 1/2s, 2017 (Venezuela) 170,000 152,575 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 422,000 464,052 Pride International, Inc. sr. unsec. notes 7 7/8s, 2040 425,000 580,839 Spectra Energy Capital, LLC company guaranty sr. unsec. notes 5.65s, 2020 20,000 21,904 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 6.2s, 2018 75,000 86,293 Spectra Energy Partners, LP sr. unsec. notes 4.6s, 2021 140,000 147,685 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 165,000 176,130 Weatherford Bermuda company guaranty sr. unsec. notes 9 7/8s, 2039 (Bermuda) 365,000 500,968 Weatherford Bermuda company guaranty sr. unsec. notes 9 5/8s, 2019 (Bermuda) 36,000 45,933 Weatherford International, LLC company guaranty sr. unsec. unsub. notes 6.8s, 2037 10,000 10,717 Financials (11.4%) ABN Amro Bank NV 144A sr. unsec. notes 4 1/4s, 2017 (Netherlands) 1,190,000 1,280,666 Aflac, Inc. sr. unsec. notes 6.9s, 2039 295,000 372,847 Aflac, Inc. sr. unsec. notes 6.45s, 2040 108,000 130,849 American International Group, Inc. jr. sub. FRB bonds 8.175s, 2068 249,000 306,893 Aon PLC company guaranty sr. unsec. unsub. notes 4 1/4s, 2042 545,000 477,642 Associates Corp. of North America sr. unsec. notes 6.95s, 2018 550,000 657,256 Assurant, Inc. sr. unsec. notes 6 3/4s, 2034 270,000 296,691 AXA SA 144A jr. unsec. sub. FRN notes 6.463s, perpetual maturity (France) 485,000 492,881 Banco do Brasil SA 144A unsec. sub. notes 5 7/8s, 2022 (Brazil) 435,000 438,968 Barclays Bank PLC 144A sub. notes 10.179s, 2021 (United Kingdom) 370,000 489,854 34Global Income Trust CORPORATE BONDS AND NOTES (29.2%)* cont. Principal amount Value Financials cont. Barclays Bank PLC 144A unsec. sub. notes 6.05s, 2017 (United Kingdom) $100,000 $112,485 BBVA International Preferred SAU bank guaranty jr. unsec. sub. FRN notes 5.919s, perpetual maturity (Spain) 395,000 371,300 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 230,000 277,364 Berkshire Hathaway Finance Corp. company guaranty sr. unsec. unsub. notes 4.3s, 2043 335,000 311,885 BNP Paribas SA 144A jr. unsec. sub. FRN notes 7.195s, 2049 (France) 300,000 312,375 BNP Paribas SA 144A jr. unsec. sub. FRN notes 5.186s, perpetual maturity (France) 593,000 610,790 BPCE SA 144A unsec. sub. notes 5.7s, 2023 (France) 210,000 215,370 Camden Property Trust sr. unsec. notes 4 7/8s, 2023 R 585,000 625,902 Citigroup, Inc. sr. unsec. notes 8 1/2s, 2019 5,000 6,469 CNA Financial Corp. sr. unsec. unsub. notes 5 3/4s, 2021 80,000 91,437 CNA Financial Corp. unsec. notes 6 1/2s, 2016 260,000 294,044 Commerzbank AG 144A unsec. sub. notes 8 1/8s, 2023 (Germany) 320,000 341,600 Commonwealth Bank of Australia 144A sr. unsec. notes 5s, 2019 (Australia) 105,000 118,666 Credit Suisse AG 144A unsec. sub. notes 6 1/2s, 2023 (Switzerland) 340,000 361,590 DDR Corp. sr. unsec. unsub. notes 7 7/8s, 2020 R 380,000 471,917 Duke Realty LP company guaranty sr. unsec. notes 6 3/4s, 2020 R 270,000 315,559 EPR Properties unsec. notes 5 1/4s, 2023 R 285,000 284,681 Fifth Third Bancorp jr. unsec. sub. FRB bonds 5.1s, 2049 116,000 104,400 GE Capital Trust IV 144A unsec. sub. FRB bonds 4 5/8s, 2066 EUR 90,000 123,361 General Electric Capital Corp. sr. unsec. notes 6 3/4s, 2032 $500,000 612,073 Genworth Financial, Inc. sr. unsec. unsub. notes 7 5/8s, 2021 225,000 275,869 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 195,000 238,885 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 11,000 11,869 Hartford Financial Services Group, Inc. (The) jr. unsec. sub. debs. FRB bonds 8 1/8s, 2038 220,000 257,400 HBOS PLC 144A sr. unsec. sub. notes 6 3/4s, 2018 (United Kingdom) 800,000 899,728 Health Care REIT, Inc. sr. unsec. unsub. notes 3 3/4s, 2023 R 165,000 157,407 HSBC Bank USA, N.A. unsec. sub. notes 7s, 2039 250,000 314,994 HSBC Finance Capital Trust IX FRN notes 5.911s, 2035 200,000 206,376 HSBC Holdings PLC sr. unsec. notes 4 7/8s, 2022 (United Kingdom) 685,000 749,334 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 7 3/4s, 2016 100,000 103,000 ING Bank N.V. 144A unsec. sub. notes 5.8s, 2023 (Netherlands) 1,031,000 1,077,213 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 220,000 240,350 International Lease Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2015 390,000 404,625 JPMorgan Chase Capital XXIII company guaranty jr. unsec. sub. FRN notes 1.264s, 2047 964,000 700,828 Global Income Trust 35 CORPORATE BONDS AND NOTES (29.2%)* cont. Principal amount Value Financials cont. LBG Capital No. 1 PLC 144A jr. unsec. sub. FRN notes 8s, perpetual maturity (United Kingdom) $535,000 $568,882 Leucadia National Corp. sr. unsec. bonds 5 1/2s, 2023 210,000 212,024 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. FRN notes 7s, 2037 265,000 275,600 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 650,000 708,500 Lloyds Bank PLC company guaranty sr. unsec. sub. notes Ser. MTN, 6 1/2s, 2020 (United Kingdom) 1,040,000 1,175,025 Macquarie Bank, Ltd. 144A unsec. sub. notes 6 5/8s, 2021 (Australia) 540,000 600,156 Massachusetts Mutual Life Insurance Co. 144A notes 8 7/8s, 2039 435,000 637,927 MetLife Capital Trust IV 144A jr. sub. debs. 7 7/8s, 2037 220,000 253,550 MetLife, Inc. jr. unsec. sub. notes 6.4s, 2036 125,000 130,156 Metropolitan Life Global Funding I 144A notes 3.65s, 2018 425,000 453,927 Mid-America Apartments LP sr. unsec. notes 4.3s, 2023 R 155,000 155,329 Morgan Stanley sr. unsec. notes Ser. MTN, 5 3/4s, 2016 100,000 112,180 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 R 205,000 220,375 Nationwide Financial Services, Inc. notes 5 5/8s, 2015 35,000 36,745 Nationwide Mutual Insurance Co. 144A notes 9 3/8s, 2039 40,000 56,124 Nordea Bank AB 144A sub. notes 4 7/8s, 2021 (Sweden) 815,000 858,580 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 30,000 29,787 Primerica, Inc. sr. unsec. unsub. notes 4 3/4s, 2022 90,000 95,295 Progressive Corp. (The) jr. unsec. sub. FRN notes 6.7s, 2037 445,000 480,600 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5 5/8s, 2043 90,000 89,438 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5.2s, 2044 268,000 258,620 Prudential Financial, Inc. sr. unsec. notes 6 5/8s, 2040 85,000 105,695 Rabobank Nederland 144A jr. unsec. sub. FRN notes 11s, perpetual maturity (Netherlands) 865,000 1,137,475 Rayonier, Inc. company guaranty sr. unsec. unsub. notes 3 3/4s, 2022 R 120,000 116,758 Realty Income Corp. sr. unsec. notes 4.65s, 2023 R 80,000 82,696 Royal Bank of Scotland PLC (The) sr. sub. FRN notes 9 1/2s, 2022 (United Kingdom) 820,000 955,456 Royal Bank of Scotland PLC (The) unsec. sub. notes 6.1s, 2023 (United Kingdom) 430,000 442,423 Santander Issuances S.A. Unipersonal 144A bank guaranty unsec. sub. notes 5.911s, 2016 (Spain) 600,000 625,302 Santander UK PLC 144A unsec. sub. notes 5s, 2023 (United Kingdom) 470,000 468,501 Sberbank of Russia Via SB Capital SA 144A sr. notes 6 1/8s, 2022 (Russia) 275,000 298,141 Sberbank of Russia Via SB Capital SA 144A sr. notes 4.95s, 2017 (Russia) 450,000 478,125 Shinhan Bank 144A sr. unsec. notes 4 3/8s, 2015 (South Korea) 650,000 684,689 SL Green Realty Corp./SL Green Operating Partnership/ Reckson Operating Partnership sr. unsec. notes 5s, 2018 R 270,000 289,843 36 Global Income Trust CORPORATE BONDS AND NOTES (29.2%)* cont. Principal amount Value Financials cont. Standard Chartered PLC 144A jr. sub. FRB bonds 7.014s, 2049 (United Kingdom) $100,000 $105,500 Standard Chartered PLC 144A unsec. sub. notes 3.95s, 2023 (United Kingdom) 330,000 316,614 State Street Capital Trust IV company guaranty jr. unsec. sub. FRB bonds 1.254s, 2037 550,000 431,672 Tanger Properties, LP sr. unsec. notes 6 1/8s, 2020 R 85,000 99,666 Teachers Insurance & Annuity Association of America 144A notes 6.85s, 2039 210,000 264,620 Travelers Property Casuality Corp. sr. unsec. unsub. bonds 7 3/4s, 2026 170,000 225,024 Vnesheconombank Via VEB Finance PLC 144A bank guaranty, sr. unsec. unsub. bonds 6.8s, 2025 (Russia) 500,000 543,750 VTB Bank OJSC Via VTB Capital SA sr. unsec. notes Ser. 6, 6 1/4s, 2035 (Russia) 100,000 106,250 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 699,000 770,158 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 1/4s, 2035 (Russia) 100,000 106,250 Wachovia Bank NA sr. unsec. sub. notes 6.6s, 2038 930,000 1,160,804 Willis Group Holdings PLC company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 405,000 444,284 ZFS Finance USA Trust V 144A FRB bonds 6 1/2s, 2037 300,000 318,000 Health care (0.6%) Actavis PLC sr. unsec. notes 4 5/8s, 2042 80,000 73,985 Actavis PLC sr. unsec. notes 3 1/4s, 2022 65,000 61,595 Actavis PLC sr. unsec. notes 1 7/8s, 2017 15,000 14,956 Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 200,000 249,809 Coventry Health Care, Inc. sr. unsec. notes 5.45s, 2021 250,000 280,307 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 120,000 128,400 Fresenius Medical Care US Finance, Inc. 144A company guaranty sr. notes 5 3/4s, 2021 135,000 142,763 Mylan, Inc./PA 144A sr. unsec. notes 2.6s, 2018 120,000 120,664 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 6.95s, 2037 175,000 195,697 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 4 3/4s, 2020 28,000 29,955 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4 5/8s, 2041 120,000 116,849 WellPoint, Inc. sr. unsec. unsub. notes 4 5/8s, 2042 295,000 275,468 Supra-Nation (2.7%) Asian Development Bank sr. unsec. unsub. notes Ser. MTN, 5 1/2s, 2016 (Supra-Nation) AUD 2,150,000 2,138,675 European Investment Bank sr. unsec. unsub. bonds 5 5/8s, 2032 (Luxembourg) GBP 1,900,000 3,824,124 European Investment Bank sr. unsec. unsub. notes 4 1/8s, 2024 (Luxembourg) EUR 450,000 716,596 Landwirtschaftliche Rentenbank govt. guaranty unsec. unsub. bonds 3 1/4s, 2014 (Germany) EUR 1,055,000 1,448,168 Global Income Trust 37 CORPORATE BONDS AND NOTES (29.2%)* cont. Principal amount Value Technology (0.4%) Apple, Inc. sr. unsec. unsub. notes 3.85s, 2043 $480,000 $406,689 Brocade Communications Systems, Inc. company guaranty sr. notes 6 7/8s, 2020 145,000 156,238 Fidelity National Information Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2022 230,000 236,608 SoftBank Corp. 144A sr. unsec. notes 4 1/2s, 2020 (Japan) 225,000 222,750 Transportation (0.4%) Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 295,000 313,171 Burlington Northern Santa Fe, LLC sr. unsec. unsub. notes 5 3/4s, 2040 10,000 11,069 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2019 69,940 74,836 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 103,665 110,015 Delta Air Lines, Inc. pass-through certificates 6.2s, 2018 106,167 117,448 Delta Air Lines, Inc. sr. notes Ser. A, 7 3/4s, 2019 121,418 139,934 Kansas City Southern de Mexico SA de CV sr. unsec. unsub. notes 2.35s, 2020 (Mexico) 39,000 37,324 Kansas City Southern Railway Co. (The) 144A sr. unsec. notes 4.3s, 2043 76,000 67,931 Norfolk Southern Corp. sr. unsec. notes 6s, 2111 140,000 152,212 Southwest Airlines Co. pass-through certificates Ser. 07-1, 6.15s, 2022 173,176 199,152 United AirLines, Inc. pass-through certificates Ser. 07-A, 6.636s, 2022 35,810 37,601 Utilities and power (3.5%) Arizona Public Services Co. sr. unsec. notes 4 1/2s, 2042 65,000 63,607 Beaver Valley Funding Corp. sr. bonds 9s, 2017 42,000 42,414 CMS Energy Corp. sr. unsec. notes 8 3/4s, 2019 405,000 522,216 Consolidated Edison Co. of New York sr. unsec. unsub. notes 4.2s, 2042 65,000 61,232 Duke Energy Carolinas, LLC sr. mtge. notes 4 1/4s, 2041 165,000 158,801 EDP Finance BV 144A sr. unsec. unsub. notes 6s, 2018 (Netherlands) 335,000 354,263 El Paso Natural Gas Co. sr. unsec. unsub. bonds 8 3/8s, 2032 105,000 136,002 El Paso Pipeline Partners Operating Co., LP company guaranty sr. unsec. notes 6 1/2s, 2020 95,000 110,671 Electricite de France SA 144A sr. unsec. notes 6.95s, 2039 (France) 465,000 581,157 Electricite de France SA 144A unsec. sub. FRN notes 5 1/4s, perpetual maturity (France) 1,114,000 1,090,328 Enel Finance International SA 144A company guaranty sr. unsec. notes 5 1/8s, 2019 (Netherlands) 175,000 187,755 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 515,000 565,779 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 210,000 225,797 Ente Nazionale Idrocarburi (ENI) SpA 144A sr. unsec. notes 4.15s, 2020 (Italy) 605,000 624,421 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 4.85s, 2042 125,000 119,462 38 Global Income Trust CORPORATE BONDS AND NOTES (29.2%)* cont. Principal amount Value Utilities and power cont. Fortum OYJ sr. unsec. notes Ser. 14, Class EMTN, 4 1/2s, 2016 (Finland) EUR 255,000 $379,069 Iberdrola International BV company guaranty sr. unsec. unsub. notes 6 3/4s, 2036 (Spain) $155,000 171,009 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 125,000 142,235 Kinder Morgan, Inc./DE 144A sr. notes 5s, 2021 357,000 357,000 Korea Gas Corp. 144A sr. unsec. unsub. notes 6 1/4s, 2042 (South Korea) 370,000 434,716 Majapahit Holding BV 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Indonesia) 195,000 223,677 Narragansett Electric Co. (The) 144A sr. unsec. notes 4.17s, 2042 435,000 391,229 Oncor Electric Delivery Co., LLC bank guaranty unsec. sub. notes 4.55s, 2041 270,000 252,683 PPL WEM Holdings PLC 144A sr. unsec. notes 5 3/8s, 2021 (United Kingdom) 640,000 698,915 Puget Sound Energy, Inc. jr. sub. FRN notes Ser. A, 6.974s, 2067 240,000 251,700 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6.572s, 2017 20,000 23,246 Texas-New Mexico Power Co. 144A 1st mtge. bonds Ser. A, 9 1/2s, 2019 530,000 681,047 TransCanada PipeLines, Ltd. jr. unsec. sub. FRN notes 6.35s, 2067 (Canada) 340,000 353,103 West Penn Power Co. 144A 1st mtge. 5.95s, 2017 170,000 195,192 Westar Energy, Inc. 1st mtge. bonds 8 5/8s, 2018 145,000 187,933 Westar Energy, Inc. sr. mtge. notes 4 1/8s, 2042 35,000 32,663 Wisconsin Energy Corp. jr. unsec. sub. FRN notes 6 1/4s, 2067 830,000 850,750 Total corporate bonds and notes (cost $84,120,695) MORTGAGE-BACKED SECURITIES (24.4%)* Principal amount Value Agency collateralized mortgage obligations (10.0%) Federal Home Loan Mortgage Corp. IFB Ser. 3182, Class SP, 27.904s, 2032 $79,255 $122,288 IFB Ser. 3408, Class EK, 25.093s, 2037 31,252 46,478 IFB Ser. 3072, Class SM, 23.159s, 2035 91,385 133,186 IFB Ser. 3072, Class SB, 23.012s, 2035 82,060 118,776 IFB Ser. 3249, Class PS, 21.701s, 2036 64,325 89,414 IFB Ser. 3065, Class DC, 19.338s, 2035 93,562 135,508 IFB Ser. 2990, Class LB, 16.501s, 2034 89,222 119,377 IFB Ser. 3856, Class PS, IO, 6.426s, 2040 4,772,953 662,368 IFB Ser. 4112, Class SC, IO, 5.976s, 2042 5,364,138 980,082 IFB Ser. 4105, Class LS, IO, 5.976s, 2041 1,345,465 261,639 IFB Ser. 4240, Class SA, IO, 5.826s, 2043 1,901,000 410,882 IFB Ser. 311, Class S1, IO, 5.776s, 2043 6,936,257 1,552,681 IFB Ser. 314, Class AS, IO, 5.716s, 2043 1,713,129 380,163 Ser. 3632, Class CI, IO, 5s, 2038 81,316 6,104 Ser. 3626, Class DI, IO, 5s, 2037 28,017 637 IFB Ser. 3852, Class SG, 4.856s, 2041 901,721 861,522 Global Income Trust 39 MORTGAGE-BACKED SECURITIES (24.4%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Federal Home Loan Mortgage Corp. Ser. 3747, Class HI, IO, 4 1/2s, 2037 $249,306 $24,096 Ser. 3707, Class PI, IO, 4 1/2s, 2025 619,786 50,791 Ser. 304, Class C53, IO, 4s, 2032 5,303,851 793,827 Ser. 4141, Class PI, IO, 3s, 2042 4,235,406 593,846 Ser. 4165, Class TI, IO, 3s, 2042 11,102,400 1,547,675 Ser. 3300, PO, zero%, 2037 10,719 9,749 FRB Ser. 3326, Class WF, zero%, 2035 3,325 3,040 Federal National Mortgage Association IFB Ser. 06-8, Class HP, 23.943s, 2036 75,047 116,967 IFB Ser. 07-53, Class SP, 23.576s, 2037 80,648 119,954 IFB Ser. 05-75, Class GS, 19.739s, 2035 76,557 103,202 IFB Ser. 12-96, Class PS, IO, 6.53s, 2041 2,689,009 519,436 IFB Ser. 12-3, Class CS, IO, 6.38s, 2040 2,900,925 482,569 IFB Ser. 10-46, Class SB, IO, 6.28s, 2040 1,220,091 171,764 IFB Ser. 12-132, Class SB, IO, 6.03s, 2042 4,382,424 664,332 IFB Ser. 13-102, Class SH, IO, 5.73s, 2043 2,072,349 466,278 Ser. 12-75, Class AI, IO, 4 1/2s, 2027 1,221,812 150,808 Ser. 418, Class C24, IO, 4s, 2043 2,691,000 581,103 Ser. 409, Class C16, IO, 4s, 2040 1,343,566 253,752 Ser. 418, Class C15, IO, 3 1/2s, 2043 2,746,000 592,168 Ser. 12-124, Class JI, 3 1/2s, 2042 2,900,415 449,564 Ser. 13-55, Class IK, IO, 3s, 2043 2,350,711 342,992 Ser. 13-35, Class IP, IO, 3s, 2042 6,143,058 750,365 Ser. 13-55, Class PI, IO, 3s, 2042 6,233,749 813,567 Ser. 13-23, Class PI, IO, 3s, 2041 8,288,798 906,960 Ser. 13-55, Class MI, IO, 3s, 2032 3,611,573 511,615 Ser. 03-W10, Class 1, IO, 1.147s, 2043 645,762 21,038 Ser. 07-64, Class LO, PO, zero%, 2037 17,873 15,869 Government National Mortgage Association IFB Ser. 12-26, Class SP, IO, 6.478s, 2042 2,435,071 599,101 IFB Ser. 11-11, Class PS, IO, 6.428s, 2040 1,722,851 271,573 Ser. 10-9, Class XD, IO, 6.425s, 2040 3,352,557 658,979 IFB Ser. 10-56, Class SC, IO, 6.328s, 2040 1,097,168 204,391 IFB Ser. 13-27, Class SW, IO, 6.328s, 2040 2,256,662 420,551 IFB Ser. 10-171, Class SB, IO, 6.275s, 2040 3,760,062 681,135 IFB Ser. 13-91, Class SP, IO, 6.128s, 2042 1,619,977 314,130 IFB Ser. 10-20, Class SE, IO, 6.078s, 2040 2,136,587 380,953 IFB Ser. 10-26, Class QS, IO, 6.078s, 2040 4,210,124 788,682 IFB Ser. 13-87, Class AS, IO, 6.028s, 2043 1,536,676 261,020 IFB Ser. 13-87, Class SA, IO, 6.028s, 2043 2,260,824 386,732 IFB Ser. 13-124, Class SC, IO, 6.028s, 2041 2,975,467 506,930 IFB Ser. 10-120, Class SB, IO, 6.028s, 2035 123,162 11,369 IFB Ser. 13-122, Class DS, IO, 5.978s, 2043 1,223,185 208,588 IFB Ser. 13-99, Class SL, IO, 5.978s, 2043 2,895,329 537,518 IFB Ser. 13-129, Class CS, IO, 5.978s, 2042 2,578,915 461,033 IFB Ser. 10-20, Class SC, IO, 5.978s, 2040 2,752,343 488,981 IFB Ser. 11-146, Class AS, IO, 5.925s, 2041 2,507,893 510,591 40 Global Income Trust MORTGAGE-BACKED SECURITIES (24.4%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Government National Mortgage Association IFB Ser. 10-158, Class SA, IO, 5.878s, 2040 $1,222,412 $219,460 IFB Ser. 10-151, Class SA, IO, 5.87s, 2040 1,213,900 218,077 IFB Ser. 10-31, Class SA, IO, 5.578s, 2040 3,008,621 509,213 Ser. 10-35, Class UI, IO, 5s, 2040 1,322,411 274,730 Ser. 10-9, Class UI, IO, 5s, 2040 1,613,190 330,841 Ser. 13-24, Class IC, IO, 4 1/2s, 2043 1,779,441 357,792 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 90,837 16,823 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 6,657,036 1,385,418 Ser. 10-103, Class DI, IO, 4 1/2s, 2038 2,053,554 256,776 Ser. 13-24, Class PI, IO, 4s, 2042 1,235,173 232,991 Ser. 13-27, Class PI, IO, 3 1/2s, 2042 2,366,546 386,149 Ser. 13-90, Class HI, IO, 3 1/2s, 2040 2,854,448 394,313 Ser. 13-53, Class PI, IO, 3s, 2041 5,801,187 775,329 Structured Asset Securities Corp. 144A IFB Ser. 07-4, Class 1A3, IO, 5.995s, 2045 1,764,414 308,772 Commercial mortgage-backed securities (10.6%) Banc of America Commercial Mortgage Trust Ser. 07-2, Class A2, 5.633s, 2049 73,653 74,390 Ser. 06-5, Class A2, 5.317s, 2047 1,144,998 1,150,999 Ser. 05-4, Class B, 5.118s, 2045 423,000 421,943 Banc of America Commercial Mortgage Trust 144A Ser. 03-1, Class J, 4.9s, 2036 1,029,780 1,029,059 Ser. 04-4, Class XC, IO, 0.823s, 2042 1,099,028 4,392 Ser. 07-5, Class XW, IO, 0.367s, 2051 7,477,882 73,029 Bayview Commercial Asset Trust 144A Ser. 07-CD1A, IO, 2.14s, 2021 CAD 3,994,907 44,062 Ser. 06-CD1A, IO, zero%, 2023 CAD 2,818,838 3,785 Bear Stearns Commercial Mortgage Securities, Inc. 144A FRB Ser. 06-PW11, Class B, 5.443s, 2039 $471,000 470,011 FRB Ser. 06-PW11, Class C, 5.443s, 2039 403,000 388,613 Ser. 06-PW14, Class X1, IO, 0.167s, 2038 5,464,371 93,987 Citigroup Commercial Mortgage Trust 144A FRB Ser. 12-GC8, Class D, 4.878s, 2045 1,612,000 1,485,458 Ser. 06-C5, Class XC, IO, 0.144s, 2049 37,969,358 558,150 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD4, Class XC, IO, 0.169s, 2049 6,102,912 57,367 Ser. 07-CD5, Class XS, IO, 0.038s, 2044 4,553,347 19,712 Commercial Mortgage Trust Ser. 07-C9, Class AJ, 5.65s, 2049 841,000 883,975 Ser. 06-C8, Class AM, 5.347s, 2046 403,000 455,672 FRB Ser. 05-LP5, Class D, 5.089s, 2043 802,000 839,528 Commercial Mortgage Trust 144A FRB Ser. 13-CR6, Class D, 4.176s, 2046 565,000 480,482 FRB Ser. 07-C9, Class AJFL, 0.864s, 2049 1,164,000 1,024,320 Cornerstone Titan PLC 144A FRB Ser. 05-CT2A, Class E, 1.567s, 2014 (Ireland) GBP 27,099 38,671 FRB Ser. 05-CT1A, Class D, 1.565s, 2014 (Ireland) GBP 1,308 1,762 Global Income Trust 41 MORTGAGE-BACKED SECURITIES (24.4%)* cont. Principal amount Value Commercial mortgage-backed securities cont. Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.761s, 2039 $304,314 $304,856 Credit Suisse Mortgage Capital Certificates 144A Ser. 06-C4, Class AX, IO, 0.573s, 2039 8,369,312 106,742 Ser. 07-C2, Class AX, IO, 0.071s, 2049 8,911,429 29,292 CS First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 190,969 210,066 Ser. 02-CP5, Class M, 5 1/4s, 2035 38,470 2,300 Ser. 03-C3, Class AX, IO, 1.322s, 2038 219,589 2 DBRR Trust 144A FRB Ser. 13-EZ3, Class A, 1.636s, 2049 1,460,463 1,462,745 Deutsche Bank-UBS Commercial Mortgage Trust 144A FRB Ser. 11-LC2A, Class D, 5.444s, 2044 127,000 127,157 GE Capital Commercial Mortgage Corp. 144A Ser. 07-C1, Class XC, IO, 0.112s, 2049 33,281,499 171,200 GE Commercial Mortgage Corporation Trust FRB Ser. 05-C1, Class B, 4.846s, 2048 569,000 582,794 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class B, 4.894s, 2042 1,126,000 1,156,064 GS Mortgage Securities Trust Ser. 06-GG6, Class A2, 5.506s, 2038 97,251 98,467 GS Mortgage Securities Trust 144A Ser. 98-C1, Class F, 6s, 2030 12,561 12,561 FRB Ser. GC10, Class D, 4.415s, 2046 397,000 349,598 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 07-CB20, Class AJ, 6.072s, 2051 320,000 326,912 FRB Ser. 07-LD12, Class A3, 5.925s, 2051 1,247,048 1,278,527 FRB Ser. 06-LDP7, Class B, 5.863s, 2045 914,000 790,936 FRB Ser. 04-CB9, Class B, 5.647s, 2041 394,000 404,441 Ser. 07-LDPX, Class A3S, 5.317s, 2049 392,166 391,706 FRB Ser. 05-LDP2, Class B, 4.882s, 2042 406,000 408,477 FRB Ser. 13-C10, Class D, 4.161s, 2047 447,000 381,068 Ser. 06-LDP8, Class X, IO, 0.546s, 2045 2,045,697 28,797 Ser. 06-CB17, Class X, IO, 0.481s, 2043 22,041,798 314,448 Ser. 07-LDPX, Class X, IO, 0.302s, 2049 18,622,554 160,620 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 07-CB20, Class B, 6.172s, 2051 569,000 558,700 FRB Ser. 07-CB20, Class C, 6.172s, 2051 401,000 374,586 FRB Ser. 12-C8, Class D, 4.668s, 2045 824,000 798,725 FRB Ser. 12-LC9, Class E, 4.427s, 2047 144,000 126,631 FRB Ser. 12_LC9, Class D, 4.427s, 2047 474,000 446,708 Ser. 07-CB20, Class X1, IO, 0.154s, 2051 7,603,728 67,331 LB Commercial Conduit Mortgage Trust 144A Ser. 98-C4, Class J, 5.6s, 2035 119,000 130,269 LB-UBS Commercial Mortgage Trust Ser. 05-C7, Class C, 5.35s, 2040 763,000 785,127 Ser. 06-C7, Class A2, 5.3s, 2038 515,283 536,740 Ser. 04-C6, Class E, 5.177s, 2036 431,000 442,594 Ser. 04-C8, Class D, 4.946s, 2039 468,000 484,988 42 Global Income Trust MORTGAGE-BACKED SECURITIES (24.4%)* cont. Principal amount Value Commercial mortgage-backed securities cont. LB-UBS Commercial Mortgage Trust Ser. 05-C1, Class D, 4.856s, 2040 $518,000 $534,213 Ser. 07-C2, Class XW, IO, 0.538s, 2040 823,489 14,704 LB-UBS Commercial Mortgage Trust 144A Ser. 06-C6, Class XCL, IO, 0.672s, 2039 26,021,806 470,552 Ser. 06-C7, Class XW, IO, 0.651s, 2038 1,341,362 24,085 Ser. 05-C2, Class XCL, IO, 0.348s, 2040 3,438,728 11,953 Ser. 06-C7, Class XCL, IO, 0.256s, 2038 2,459,036 43,186 Ser. 07-C2, Class XCL, IO, 0.131s, 2040 5,277,894 84,240 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 5.852s, 2050 539,000 552,114 FRB Ser. 07-C1, Class A2, 5.748s, 2050 81,987 82,587 Merrill Lynch/Countrywide Financial Corp. Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.239s, 2049 309,000 293,550 FRB Ser. 06-4, Class A2FL, 0.294s, 2049 50,749 50,685 Mezz Cap Commercial Mortgage Trust 144A Ser. 07-C5, Class X, IO, 5 1/2s, 2049 134,752 10,982 Morgan Stanley Capital I Trust Ser. 07-IQ14, Class A2, 5.61s, 2049 127,379 128,419 FRB Ser. 07-HQ12, Class A2, 5.579s, 2049 321,915 322,881 FRB Ser. 07-HQ12, Class A2FX, 5.579s, 2049 1,506,288 1,536,715 Ser. 07-HQ11, Class C, 5.558s, 2044 477,000 414,561 Ser. 04-T13, Class A4, 4.66s, 2045 56,530 56,547 Morgan Stanley Capital I Trust 144A FRB Ser. 04-RR, Class F7, 6s, 2039 251,347 237,522 FRB Ser. 05-HQ5, Class X1, IO, 0.219s, 2042 70,822,619 212,468 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.246s, 2043 646,957 659,657 UBS-Barclays Commercial Mortgage Trust 144A Ser. 12-C4, Class XA, IO, 1.884s, 2045 3,231,628 376,879 Wachovia Bank Commercial Mortgage Trust Ser. 06-C24, Class AJ, 5.658s, 2045 564,000 543,865 Ser. 07-C34, IO, 0.337s, 2046 2,002,127 24,226 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-C16, Class G, 5.517s, 2041 770,000 752,152 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 11-C4, Class E, 5.248s, 2044 989,000 962,446 Residential mortgage-backed securities (non-agency) (3.8%) Barclays Capital, LLC Trust Ser. 13-RR1, Class 9A4, 10.197s, 2036 550,000 551,925 FRB Ser. 12-RR10, Class 9A2, 2.654s, 2035 280,000 244,860 Ser. 13-RR1, Class 1A2, 2.443s, 2035 1,360,000 1,102,280 Barclays Capital, LLC Trust 144A FRB Ser. 12-RR11, Class 5A3, 11.386s, 2037 311,147 187,030 Ser. 09-RR7, Class 1A7, IO, 1.731s, 2046 7,313,277 244,538 Ser. 09-RR7, Class 2A7, IO, 1.572s, 2047 16,741,813 524,019 Global Income Trust 43 MORTGAGE-BACKED SECURITIES (24.4%)* cont. Principal amount Value Residential mortgage-backed securities (non-agency) cont. Bear Stearns Asset Backed Securities, Inc. FRB Ser. 04-FR3, Class M6, 5.045s, 2034 $12,634 $845 Countrywide Alternative Loan Trust FRB Ser. 05-51, Class 1A1, 0.492s, 2035 704,970 563,976 FRB Ser. 05-72, Class A1, 0.44s, 2036 1,923,507 1,629,333 Granite Mortgages PLC FRB Ser. 03-2, Class 3C, 3.067s, 2043 (United Kingdom) GBP 121,603 192,541 FRB Ser. 03-2, Class 2C1, 2.774s, 2043 (United Kingdom) EUR 327,000 438,434 WAMU Mortgage Pass-Through Certificates FRB Ser. 06-AR1, Class 2A1B, 1.218s, 2046 $690,643 587,047 FRB Ser. 06-AR4, Class 1A1B, 1.088s, 2046 1,518,285 1,275,359 FRB Ser. 05-AR13, Class A1C3, 0.66s, 2045 3,750,456 3,202,889 FRB Ser. 05-AR9, Class A1C3, 0.65s, 2045 802,616 722,354 Total mortgage-backed securities (cost $70,270,378) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (17.5%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (1.4%) Government National Mortgage Association Pass-Through Certificates 4 1/2s, TBA, November 1, 2043 $4,000,000 $4,333,125 U.S. Government Agency Mortgage Obligations (16.1%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 6s, with due dates from July 1, 2021 to September 1, 2021 21,424 23,623 5 1/2s, June 1, 2035 22,449 24,423 5 1/2s, April 1, 2020 7,339 7,895 4s, with due dates from August 1, 2042 to June 1, 2043 1,736,141 1,817,523 Federal National Mortgage Association Pass-Through Certificates 7s, with due dates from March 1, 2033 to April 1, 2035 122,229 142,473 6 1/2s, with due dates from September 1, 2036 to November 1, 2037 55,067 60,970 6s, July 1, 2037 2,750 3,014 6s, with due dates from May 1, 2021 to October 1, 2021 70,410 77,358 5 1/2s, with due dates from February 1, 2018 to March 1, 2021 62,217 66,654 5 1/2s, TBA, November 1, 2043 1,000,000 1,091,406 5s, May 1, 2037 141,811 154,120 5s, with due dates from May 1, 2020 to March 1, 2021 7,944 8,501 4s, with due dates from May 1, 2019 to September 1, 2020 98,928 104,982 4s, TBA, December 1, 2043 2,000,000 2,101,328 4s, TBA, November 1, 2043 5,000,000 5,267,969 3 1/2s, May 1, 2043 5,910,613 6,024,670 3 1/2s, TBA, December 1, 2043 13,000,000 13,304,694 3 1/2s, TBA, November 1, 2043 13,000,000 13,340,235 3s, TBA, November 1, 2043 5,000,000 4,935,156 Total U.S. government and agency mortgage obligations (cost $52,736,180) 44 Global Income Trust U.S. TREASURY OBLIGATIONS (—%)* Principal amount Value U.S. Treasury Notes 0.75%, December 31, 2017 i $125,000 $123,794 Total U.S. treasury obligations (cost $123,794) MUNICIPAL BONDS AND NOTES (0.2%)* Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $100,000 $131,279 IL State G.O. Bonds 4.421s, 1/1/15 45,000 46,515 4.071s, 1/1/14 135,000 135,714 North TX, Thruway Auth. Rev. Bonds (Build America Bonds), 6.718s, 1/1/49 95,000 116,575 OH State U. Rev. Bonds (Build America Bonds), 4.91s, 6/1/40 115,000 119,352 Total municipal bonds and notes (cost $490,672) PURCHASED SWAP OPTIONS OUTSTANDING (0.2%)* Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Credit Suisse International 2.88/3 month USD-LIBOR-BBA/Nov-23 Nov-13/2.88 $28,696,000 $495,867 (3.08)/3 month USD-LIBOR-BBA/Nov-23 Nov-13/3.08 28,696,000 287 Total purchased swap options outstanding (cost $496,441) PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (—%)* strike price amount Value Federal National Mortgage Association 30 yr 3s TBA commitments (Call) Dec-13/$98.52 $3,000,000 $22,650 Federal National Mortgage Association 30 yr 3s TBA commitments (Call) Dec-13/98.59 3,000,000 21,390 Total purchased options outstanding (cost $47,227) SENIOR LOANS (—%)* c Principal amount Value Aramark Corp. bank term loan FRN 3.748s, 2016 $7,147 $7,158 Aramark Corp. bank term loan FRN Ser. B2, 3.709s, 2016 12,801 12,806 Aramark Corp. bank term loan FRN Ser. C, 0.029s, 2016 1,037 1,038 Aramark Corp. bank term loan FRN Ser. C3, 0.029s, 2016 576 577 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.488s, 2018 10,436 9,782 Freescale Semiconductor, Inc. bank term loan FRN Ser. B4, 5s, 2020 13,775 13,881 SunGard Data Systems, Inc. bank term loan FRN 1.953s, 2014 189 189 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.704s, 2017 25,177 16,795 Univision Communications, Inc. bank term loan FRN Ser. C1, 4 1/2s, 2020 34 35 West Corp. bank term loan FRN Ser. B8, 3 3/4s, 2018 12,789 12,813 Total senior loans (cost $81,226) Global Income Trust 45 SHORT-TERM INVESTMENTS (6.8%)* Principal amount/shares Value Putnam Short Term Investment Fund 0.07% L 3,129,550 $3,129,550 SSgA Prime Money Market Fund 0.02% P 1,250,000 1,250,000 U.S. Treasury Bills with an effective yield of 0.12%, May 1, 2014 $139,000 138,943 U.S. Treasury Bills with an effective yield of zero% January 16, 2014 i 10,000 9,999 U.S. Treasury Bills with effective yields ranging from 0.11% to 0.12%, August 21, 2014 ∆ § 1,818,000 1,816,853 U.S. Treasury Bills with effective yields ranging from 0.10% to 0.12%, July 24, 2014 # ∆ § 2,412,000 2,410,758 U.S. Treasury Bills with effective yields ranging from 0.09% to 0.11%, April 3, 2014 # § 3,239,000 3,238,210 U.S. Treasury Bills with effective yields ranging from 0.08% to 0.13%, May 29, 2014 # ∆ § 8,672,000 8,668,601 Total short-term investments (cost $20,659,492) TOTAL INVESTMENTS Total investments (cost $339,113,463) Key to holding’s currency abbreviations AUD Australian Dollar CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound JPY Japanese Yen KRW South Korean Won MXN Mexican Peso PLN Polish Zloty SEK Swedish Krona USD/$ United States Dollar ZAR South African Rand Key to holding’s abbreviations bp Basis Points EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only JSC Joint Stock Company MTN Medium Term Notes OAO Open Joint Stock Company OJSC Open Joint Stock Company OTC Over-the-counter PO Principal Only TBA To Be Announced Commitments 46 Global Income Trust Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from November 1, 2012 through October 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $302,204,614. † † The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ∆ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. § This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 6). i Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $169,815,905 to cover certain derivatives contracts and delayed delivery securities. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA’s. The dates shown on debt obligations are the original maturity dates. Global Income Trust 47 DIVERSIFICATION BY COUNTRY ⌂ Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 55.6% Greece 1.2% Spain 6.7 Russia 1.1 Italy 5.6 Mexico 1.1 Japan 4.6 South Africa 0.9 France 3.7 Austria 0.9 United Kingdom 3.4 Ireland 0.8 Germany 2.5 Supra-Nation 0.6 Belgium 1.5 Brazil 0.5 Netherlands 1.3 Poland 0.5 Luxembourg 1.3 Sweden 0.5 Argentina 1.3 Other 1.9 Canada 1.3 Total 100.0% Portugal 1.2 ⌂ Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. FORWARD CURRENCY CONTRACTS at 10/31/13 (aggregate face value $222,828,172) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Sell 1/16/14 $1,561,344 $1,549,015 $(12,329) Brazilian Real Buy 1/3/14 725,816 742,297 (16,481) Chilean Peso Buy 1/16/14 1,818,849 1,861,142 (42,293) Euro Buy 12/18/13 770,309 766,994 3,315 Euro Sell 12/18/13 770,309 769,518 (791) Singapore Dollar Sell 11/20/13 470,621 446,153 (24,468) Swiss Franc Buy 12/18/13 814,536 824,462 (9,926) Swiss Franc Sell 12/18/13 814,536 786,076 (28,460) Barclays Bank PLC Australian Dollar Buy 1/16/14 1,526,164 1,533,064 (6,900) Brazilian Real Buy 1/3/14 2,195,904 2,242,776 (46,872) British Pound Buy 12/18/13 6,354,095 6,317,775 36,320 Canadian Dollar Sell 1/16/14 495,674 500,539 4,865 Czech Koruna Sell 12/18/13 755,383 766,589 11,206 Euro Buy 12/18/13 515,442 524,896 (9,454) Hungarian Forint Buy 12/18/13 703,015 696,492 6,523 Japanese Yen Buy 11/20/13 2,862,330 2,820,616 41,714 Mexican Peso Sell 1/16/14 743,589 752,884 9,295 Norwegian Krone Buy 12/18/13 759,352 758,952 400 Polish Zloty Buy 12/18/13 749,440 779,789 (30,349) Singapore Dollar Sell 11/20/13 2,518,779 2,510,388 (8,391) Swedish Krona Sell 12/18/13 874,856 853,892 (20,964) Turkish Lira Buy 12/18/13 448,765 456,065 (7,300) 48Global Income Trust FORWARD CURRENCY CONTRACTS at 10/31/13 (aggregate face value $222,828,172) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Citibank, N.A. Australian Dollar Buy 1/16/14 $102,998 $103,211 $(213) Brazilian Real Buy 1/3/14 1,778,226 1,825,216 (46,990) British Pound Sell 12/18/13 757,516 760,392 2,876 Canadian Dollar Buy 1/16/14 762,083 762,655 (572) Canadian Dollar Sell 1/16/14 762,083 760,683 (1,400) Danish Krone Buy 12/18/13 666,512 647,085 19,427 Euro Sell 12/18/13 18,509,967 18,095,435 (414,532) Japanese Yen Buy 11/20/13 4,135,685 4,110,637 25,048 New Taiwan Dollar Sell 11/20/13 1,318,316 1,321,769 3,453 Swiss Franc Sell 12/18/13 1,292,805 1,252,544 (40,261) Thai Baht Buy 11/20/13 355,090 351,985 3,105 Credit Suisse International British Pound Sell 12/18/13 577,513 530,895 (46,618) Canadian Dollar Buy 1/16/14 1,505,881 1,523,874 (17,993) Canadian Dollar Sell 1/16/14 1,505,881 1,523,812 17,931 Czech Koruna Sell 12/18/13 634,845 644,410 9,565 Euro Sell 12/18/13 342,587 473,191 130,604 Japanese Yen Sell 11/20/13 6,371,861 6,284,507 (87,354) Mexican Peso Sell 1/16/14 659,247 683,612 24,365 New Zealand Dollar Buy 1/16/14 967,732 990,271 (22,539) Norwegian Krone Buy 12/18/13 769,448 778,140 (8,692) Singapore Dollar Sell 11/20/13 1,715,359 1,717,035 1,676 South African Rand Sell 1/16/14 1,157,384 1,188,038 30,654 South Korean Won Buy 11/20/13 1,749,692 1,716,755 32,937 Swedish Krona Buy 12/18/13 773,713 756,428 17,285 Swiss Franc Sell 12/18/13 1,913,740 1,848,944 (64,796) Deutsche Bank AG Australian Dollar Buy 1/16/14 760,307 771,193 (10,886) British Pound Buy 12/18/13 411,777 399,392 12,385 Canadian Dollar Buy 1/16/14 751,457 760,992 (9,535) Canadian Dollar Sell 1/16/14 751,457 756,853 5,396 Euro Buy 12/18/13 3,979,050 3,987,044 (7,994) Euro Sell 12/18/13 3,979,050 3,945,401 (33,649) Japanese Yen Buy 11/20/13 968,453 953,306 15,147 Norwegian Krone Buy 12/18/13 758,547 785,879 (27,332) Polish Zloty Buy 12/18/13 1,156,584 1,177,735 (21,151) Swiss Franc Sell 12/18/13 902,626 871,356 (31,270) Goldman Sachs International Australian Dollar Buy 1/16/14 774,793 768,611 6,182 British Pound Buy 12/18/13 1,571,133 1,571,124 9 British Pound Sell 12/18/13 1,571,133 1,542,063 (29,070) Canadian Dollar Buy 1/16/14 208,876 220,699 (11,823) Global Income Trust 49 FORWARD CURRENCY CONTRACTS at 10/31/13 (aggregate face value $222,828,172) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Goldman Sachs International cont. Chilean Peso Buy 1/16/14 $1,818,849 $1,861,404 $(42,555) Euro Sell 12/18/13 18,690,697 18,122,236 (568,461) Japanese Yen Buy 11/20/13 1,149,233 1,160,541 (11,308) Japanese Yen Sell 11/20/13 1,161,410 1,158,841 (2,569) HSBC Bank USA, National Association British Pound Buy 12/18/13 774,186 784,764 (10,578) Chinese Yuan (Offshore) Sell 11/20/13 89,020 70,080 (18,940) Euro Buy 12/18/13 791,764 768,048 23,716 Euro Sell 12/18/13 791,764 778,772 (12,992) Indian Rupee Sell 11/20/13 343,502 340,476 (3,026) Japanese Yen Buy 11/20/13 4,978,484 4,926,337 52,147 New Taiwan Dollar Sell 11/20/13 1,318,313 1,318,310 (3) Swedish Krona Buy 12/18/13 31,772 5,659 26,113 JPMorgan Chase Bank N.A. Australian Dollar Buy 1/16/14 774,981 772,201 2,780 Brazilian Real Buy 1/3/14 1,669,215 1,712,860 (43,645) British Pound Buy 12/18/13 859,138 867,902 (8,764) Canadian Dollar Buy 1/16/14 764,380 772,363 (7,983) Canadian Dollar Sell 1/16/14 764,380 762,306 (2,074) Czech Koruna Buy 12/18/13 507,907 501,654 6,253 Czech Koruna Sell 12/18/13 507,907 492,789 (15,118) Euro Buy 12/18/13 550,473 515,989 34,484 Hungarian Forint Buy 12/18/13 828,455 840,122 (11,667) Japanese Yen Sell 11/20/13 542,326 549,642 7,316 Malaysian Ringgit Buy 11/20/13 215,376 271,929 (56,553) Mexican Peso Sell 1/16/14 1,566,979 1,581,193 14,214 New Taiwan Dollar Sell 11/20/13 2,482,373 2,479,155 (3,218) New Zealand Dollar Buy 1/16/14 737,449 760,372 (22,923) Norwegian Krone Buy 12/18/13 1,017,121 1,019,409 (2,288) Polish Zloty Buy 12/18/13 2,973,408 2,943,846 29,562 Singapore Dollar Sell 11/20/13 1,905,346 1,896,385 (8,961) South African Rand Buy 1/16/14 2,562 2,547 15 South Korean Won Buy 11/20/13 3,775,723 3,680,123 95,600 Swiss Franc Sell 12/18/13 286,543 274,806 (11,737) Royal Bank of Scotland PLC (The) Australian Dollar Sell 1/16/14 92,463 108,972 16,509 Brazilian Real Buy 1/3/14 1,972,024 2,017,487 (45,463) British Pound Sell 12/18/13 6,822,614 6,625,600 (197,014) Canadian Dollar Buy 1/16/14 751,361 749,358 2,003 Canadian Dollar Sell 1/16/14 751,361 760,555 9,194 Euro Sell 12/18/13 1,634,582 1,577,267 (57,315) Hungarian Forint Buy 12/18/13 703,015 696,590 6,425 50 Global Income Trust FORWARD CURRENCY CONTRACTS at 10/31/13 (aggregate face value $222,828,172) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Royal Bank of Scotland PLC (The) cont. Japanese Yen Buy 11/20/13 $1,771,039 $1,786,868 $(15,829) Japanese Yen Sell 11/20/13 1,771,039 1,770,051 (988) Mexican Peso Sell 1/16/14 743,582 752,905 9,323 Swedish Krona Buy 12/18/13 752,840 761,878 (9,038) State Street Bank and Trust Co. Australian Dollar Buy 1/16/14 748,361 742,271 6,090 Brazilian Real Buy 1/3/14 1,608,785 1,654,925 (46,140) British Pound Buy 12/18/13 1,876,800 1,851,360 25,440 Canadian Dollar Buy 1/16/14 763,040 770,882 (7,842) Canadian Dollar Sell 1/16/14 763,040 760,984 (2,056) Czech Koruna Buy 12/18/13 507,907 501,677 6,230 Czech Koruna Sell 12/18/13 507,907 493,147 (14,760) Euro Sell 12/18/13 4,664,764 4,782,006 117,242 Israeli Shekel Buy 1/16/14 156,238 155,872 366 Japanese Yen Buy 11/20/13 127,316 101,861 25,455 Mexican Peso Sell 1/16/14 782,404 792,141 9,737 New Taiwan Dollar Sell 11/20/13 2,482,488 2,479,058 (3,430) New Zealand Dollar Buy 1/16/14 737,449 754,854 (17,405) Norwegian Krone Buy 12/18/13 707,882 685,588 22,294 Polish Zloty Buy 12/18/13 1,521,251 1,533,661 (12,410) Singapore Dollar Sell 11/20/13 2,201,677 2,170,718 (30,959) South Korean Won Buy 11/20/13 2,852,782 2,831,305 21,477 Swedish Krona Buy 12/18/13 870,770 874,941 (4,171) Swiss Franc Sell 12/18/13 647,946 602,870 (45,076) UBS AG Australian Dollar Buy 1/16/14 198,754 197,666 1,088 British Pound Buy 12/18/13 1,897,958 1,862,795 35,163 Canadian Dollar Buy 1/16/14 751,457 761,751 (10,294) Canadian Dollar Sell 1/16/14 751,457 756,483 5,026 Czech Koruna Sell 12/18/13 1,481,191 1,490,854 9,663 Euro Sell 12/18/13 1,787,341 1,873,293 85,952 Hungarian Forint Buy 12/18/13 828,455 848,637 (20,182) Japanese Yen Sell 11/20/13 189,013 182,867 (6,146) Mexican Peso Sell 1/16/14 985,026 1,007,676 22,650 New Zealand Dollar Buy 1/16/14 778,542 795,903 (17,361) Norwegian Krone Buy 12/18/13 778,672 803,224 (24,552) Singapore Dollar Sell 11/20/13 2,287,493 2,257,067 (30,426) Swedish Krona Buy 12/18/13 716,691 707,322 9,369 Swiss Franc Buy 12/18/13 1,643,845 1,661,309 (17,464) Swiss Franc Sell 12/18/13 1,643,845 1,631,569 (12,276) Turkish Lira Buy 12/18/13 686,589 697,550 (10,961) Turkish Lira Sell 12/18/13 686,589 684,028 (2,561) Global Income Trust 51 FORWARD CURRENCY CONTRACTS at 10/31/13 (aggregate face value $222,828,172) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) WestPac Banking Corp. Australian Dollar Buy 1/16/14 $751,465 $760,515 $(9,050) Canadian Dollar Sell 1/16/14 3,684,245 3,722,129 37,884 Euro Buy 12/18/13 2,360,354 2,335,538 24,816 Euro Sell 12/18/13 2,360,354 2,334,780 (25,574) Japanese Yen Buy 11/20/13 899,999 890,957 9,042 Total FUTURES CONTRACTS OUTSTANDING at 10/31/13 Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 10 yr (Long) 10 $1,101,392 Dec-13 $3,774 Canadian Government Bond 10 yr (Long) 13 1,637,702 Dec-13 43,464 Euro-Bobl 5 yr (Short) 115 19,562,927 Dec-13 (356,361) Euro-Bund 10 yr (Short) 132 25,449,653 Dec-13 (672,579) Euro-Buxl 30 yr (Long) 7 1,198,295 Dec-13 27,160 Japanese Government Bond 10 yr (Long) 9 13,278,043 Dec-13 211,390 Japanese Government Bond 10 yr (Short) 16 23,605,410 Dec-13 (375,950) Japanese Government Bond 10 yr Mini (Long) 29 4,277,006 Dec-13 66,240 U.K. Gilt 10 yr (Long) 93 16,590,660 Dec-13 208,267 U.S. Treasury Bond Ultra 30 yr (Long) 42 6,051,938 Dec-13 221,470 U.S. Treasury Note 2 yr (Long) 96 21,160,500 Dec-13 74,818 U.S. Treasury Note 5 yr (Short) 27 3,285,563 Dec-13 (20,676) U.S. Treasury Note 10 yr (Short) 148 18,849,188 Dec-13 (364,508) Total WRITTEN SWAP OPTIONS OUTSTANDING at 10/31/13 (premiums $496,444) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Credit Suisse International 2.98/3 month USD-LIBOR-BBA/Nov-23 Nov-13/2.98 $20,280,000 $1,420 (2.98)/3 month USD-LIBOR-BBA/Nov-23 Nov-13/2.98 20,280,000 530,524 Total 52 Global Income Trust FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 10/31/13 Counterparty Fixed right or obligation % to receive or (pay)/ Expiration Contract Unrealized Floating rate index/Maturity date date/strike amount appreciation Credit Suisse International (2.70625)/3 month USD-LIBOR-BBA/ Dec-23 (Written) Dec-13/2.70625 $2,700,000 $1,458 (2.7165)/3 month USD-LIBOR-BBA/ Dec-23 (Written) Dec-13/2.7165 2,700,000 162 Total TBA SALE COMMITMENTS OUTSTANDING at 10/31/13 (proceeds receivable $15,473,300) Principal Settlement Agency amount date Value Federal National Mortgage Association, 4s, November 1, 2043 $2,000,000 11/13/13 $2,107,188 Federal National Mortgage Association, 3 1/2s, November 1, 2043 13,000,000 11/13/13 13,340,234 Total OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/13 Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America N.A. CAD 3,289,000 $— 10/31/23 2.9075% 3 month CAD- $(5,377) BA-CDOR Barclays Bank PLC EUR 4,190,000 — 11/5/17 6 month EUR- 0.958% 63,463 EURIBOR-REUTERS EUR 28,193,000 E — 8/3/17 1 month EUR- 1.41727% 160,695 EONIA-OIS- COMPOUND GBP 1,031,000 — 8/15/31 3.60% 6 month GBP- (126,427) LIBOR-BBA Credit Suisse International AUD 3,808,000 — 4/26/23 6 month AUD-BBR- 3.8725% (149,658) BBSW AUD 2,301,000 — 5/10/23 6 month AUD-BBR- 3.73% (106,591) BBSW AUD 2,192,000 — 5/23/23 3.88% 6 month AUD- 77,484 BBR-BBSW AUD 679,000 — 8/26/23 6 month AUD-BBR- 4.52% 7,141 BBSW AUD 795,000 — 10/10/23 6 month AUD-BBR- 4.49% 4,077 BBSW CHF 2,583,000 — 5/3/23 1.0075% 6 month CHF- 81,946 LIBOR-BBA CHF 2,583,000 — 5/3/23 1.01875% 6 month CHF- 78,888 LIBOR-BBA CHF 1,619,000 — 9/19/23 6 month CHF- 1.6025% 33,972 LIBOR-BBA Global Income Trust 53 OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/13 cont. Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Credit Suisse International cont. CHF 971,000 $— 10/14/23 1.535% 6 month CHF- $(11,735) LIBOR-BBA CHF 1,008,000 — 10/22/23 6 month CHF- 1.51875% 9,903 LIBOR-BBA EUR 14,820,000 — 6/28/17 6 month EUR- 1.29% 427,541 EURIBOR-REUTERS EUR 5,650,000 — 6/28/22 6 month EUR- 1.94% 149,920 EURIBOR-REUTERS Goldman Sachs International AUD 2,003,000 — 5/1/23 3.775% 6 month AUD- 85,311 BBR-BBSW AUD 7,590,000 — 4/26/23 6 month AUD-BBR- 3.8825% (292,548) BBSW AUD 1,535,000 — 5/27/23 3.955% 6 month AUD- 45,438 BBR-BBSW AUD 1,058,000 — 9/27/23 4.3625% 6 month AUD- 4,205 BBR-BBSW CAD 1,548,000 — 5/30/23 2.534% 3 month CAD- 30,696 BA-CDOR CHF 7,078,000 — 5/2/23 6 month CHF- 1.008% (223,867) LIBOR-BBA CHF 2,092,000 — 5/13/23 1.0325% 6 month CHF- 62,490 LIBOR-BBA CHF 1,671,000 — 5/16/23 1.065% 6 month CHF- 44,407 LIBOR-BBA CHF 1,458,000 — 8/12/23 1.495% 6 month CHF- (18,056) LIBOR-BBA CHF 1,075,000 — 7/1/23 6 month CHF- 1.5175% 18,978 LIBOR-BBA CHF 3,600,000 — 7/2/23 6 month CHF- 1.515% 62,495 LIBOR-BBA CHF 3,600,000 — 7/3/23 6 month CHF- 1.5275% 67,145 LIBOR-BBA CHF 3,024,000 — 10/21/23 6 month CHF- 1.55% 39,669 LIBOR-BBA EUR 107,271,000 E — 8/6/17 1 month EUR- 1.102% 153,075 EONIA-OIS- COMPOUND EUR 26,303,000 — 8/30/14 1 year EUR-EONIA- 0.11% (4,173) OIS-COMPOUND EUR 26,303,000 — 8/30/14 0.309% 3 month EUR- (20,930) EURIBOR- REUTERS EUR 26,303,000 — 8/31/14 1 year EUR-EONIA- 0.11% (4,173) OIS-COMPOUND 54 Global Income Trust OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/13 cont. Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International cont. EUR 26,303,000 $— 8/31/14 0.314% 3 month EUR- $(22,669) EURIBOR- REUTERS EUR 26,303,000 — 9/3/14 1 year EUR-EONIA- 0.086% (13,111) OIS-COMPOUND EUR 26,303,000 — 9/3/14 0.283% 3 month EUR- (11,292) EURIBOR- REUTERS GBP 1,031,000 — 9/23/31 6 month GBP- 3.1175% 5,243 LIBOR-BBA JPY 1,370,000,000 — 9/15/14 0.361% 6 month JPY- (20,007) LIBOR-BBA JPY 411,000,000 — 9/15/41 6 month JPY- 1.768% 57,280 LIBOR-BBA KRW 2,760,000,000 — 7/12/18 3.07% 3 month KRW- (11,190) CD-KSDA- BLOOMBERG KRW 6,550,000,000 — 7/12/15 3 month KRW-CD- 2.771% 1,863 KSDA-BLOOMBERG SEK 4,102,000 — 10/14/23 2.84% 3 month SEK- (10,417) STIBOR-SIDE JPMorgan Chase Bank N.A. CAD 3,500,000 — 9/21/14 1.21561% 3 month CAD- 2,128 BA-CDOR CAD 1,100,000 — 9/21/41 3 month CAD-BA- 2.78311% (130,700) CDOR CAD 6,167,000 — 2/26/18 3 month CAD-BA- 1.65% (65,406) CDOR CAD 2,887,000 — 10/9/23 3 month CAD-BA- 3.055% 45,984 CDOR CAD 1,005,000 — 8/6/23 3 month CAD-BA- 3.01625% 17,256 CDOR CAD 2,043,000 — 9/17/23 3 month CAD-BA- 3.23% 66,701 CDOR JPY 901,000,000 — 2/19/15 6 month JPY- 0.705% 67,500 LIBOR-BBA JPY 149,300,000 — 2/19/20 6 month JPY- 1.3975% 95,049 LIBOR-BBA ZAR 59,354,000 — 7/10/15 5.90% 3 month ZAR- (17,954) JIBAR-SAFEX ZAR 26,587,000 — 7/10/18 3 month ZAR-JIBAR-7.11% 21,134 SAFEX Total $— E Extended effective date. Global Income Trust 55 CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/13 Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $126,332,900 E $277,056 12/18/15 3 month USD- 0.75% $(448,095) LIBOR-BBA 51,809,300 E 413,225 12/18/18 3 month USD- 2.05% (930,708) LIBOR-BBA 5,103,600 E (77,281) 12/18/43 3 month USD- 3.85% 158,863 LIBOR-BBA 30,518,700 E 319,871 12/18/23 3 month USD- 3.15% (833,739) LIBOR-BBA 10,475,000 E (16,066) 12/18/15 3 month USD- 0.65% 23,215 LIBOR-BBA 27,491,000 E 232,590 12/18/18 1.95% 3 month USD- (346,095) LIBOR-BBA 3,548,000 E 97,023 12/18/23 3.05% 3 month USD- (4,627) LIBOR-BBA 34,000,000 (327) 8/28/20 2.52% 3 month USD- (1,235,096) LIBOR-BBA 547,000 (35) 9/25/23 3 month USD- 2.92% 14,030 LIBOR-BBA EUR 29,802,000 E (159) 9/3/17 1.53% 1 month EUR- (189,934) EONIA-OIS- COMPOUND EUR 2,576,000 (24) 7/17/23 1.918% 6 month EUR- (15,788) EURIBOR- REUTERS EUR 1,970,000 (19) 7/17/23 1.906% 6 month EUR- (9,040) EURIBOR- REUTERS EUR 3,219,000 (31) 9/3/23 6 month EUR- 2.1825% 112,198 EURIBOR-REUTERS EUR 3,024,000 (29) 10/21/23 6 month EUR- 2.168% 84,532 EURIBOR-REUTERS EUR 2,900,000 (51) 9/12/23 2.33% 6 month EUR- (153,264) EURIBOR- REUTERS EUR 1,290,000 (23) 6/20/23 1.835% 6 month EUR- 2,209 EURIBOR- REUTERS EUR 986,000 (18) 10/21/23 6 month EUR- 2.171% 27,930 EURIBOR-REUTERS EUR 6,400,000 (80) 8/27/20 1.854% 6 month EUR- (249,875) EURIBOR- REUTERS EUR 750,000 (13) 9/19/23 2.215% 6 month EUR- (28,071) EURIBOR- REUTERS EUR 2,866,000 (52) 11/4/23 6 month EUR- 1.961% (130) EURIBOR-REUTERS 56 Global Income Trust CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/13 cont. Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) EUR 986,000 $(18) 10/18/23 6 month EUR- 2.219% $34,358 EURIBOR-REUTERS EUR 3,155,000 (56) 10/15/23 6 month EUR- 2.155% 84,996 EURIBOR-REUTERS EUR 5,700,000 (101) 6/20/23 1.835% 6 month EUR- 9,761 EURIBOR- Telerate EUR 7,800,000 E (114) 7/2/23 2.895% 6 month EUR- (31,038) EURIBOR- Telerate EUR 7,800,000 E (114) 7/3/23 2.89% 6 month EUR- (28,390) EURIBOR- REUTERS EUR 16,911,000 (291) 7/15/23 1.945% 6 month EUR- (164,608) EURIBOR- REUTERS EUR 1,512,000 (27) 10/22/23 6 month EUR- 2.125% 33,853 EURIBOR-REUTERS EUR 3,011,000 (55) 11/1/23 6 month EUR- 1.997% 14,949 EURIBOR-REUTERS EUR 5,700,000 (104) 11/4/23 6 month EUR- 1.95% (8,269) EURIBOR-REUTERS GBP 1,459,000 (31) 9/17/23 2.85375% 6 month GBP- (61,196) LIBOR-BBA GBP 20,100,000 E (122) 10/23/16 6 month GBP- 1.645% 14,381 LIBOR-BBA GBP 1,076,000 (22) 8/8/23 2.5975% 6 month GBP- (10,321) LIBOR-BBA GBP 2,800,000 (52) 10/23/20 2.144% 6 month GBP- (8,071) LIBOR-BBA GBP 927,000 (19) 7/31/23 2.44375% 6 month GBP- 11,091 LIBOR-BBA GBP 731,000 (15) 8/6/23 2.581% 6 month GBP- (5,500) LIBOR-BBA GBP 20,100,000 E (122) 10/21/16 6 month GBP- 1.75% 41,130 LIBOR-BBA GBP 2,800,000 (43) 10/21/20 2.222% 6 month GBP- (32,097) LIBOR-BBA JPY 285,926,000 (23) 10/3/18 0.403% 6 month JPY- (9,421) LIBOR-BBA JPY 97,000,000 (34) 9/2/43 1.87875% 6 month JPY- (36,211) LIBOR-BBA JPY 118,820,000 (41) 10/3/43 6 month JPY- 1.843% 31,294 LIBOR-BBA JPY 379,698,000 (68) 7/12/43 2.024375% 6 month JPY- (295,930) LIBOR-BBA JPY 118,820,000 (22) 10/3/43 6 month JPY- 1.8425% 31,156 LIBOR-BBA Global Income Trust 57 CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/13 cont. Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPY 1,827,358,000 $(74) 7/12/18 6 month JPY- 0.5175% $182,949 LIBOR-BBA JPY 189,849,000 (34) 7/18/43 1.9825% 6 month JPY- (126,624) LIBOR-BBA JPY 913,679,000 (37) 7/18/18 6 month JPY- 0.4825% 74,672 LIBOR-BBA JPY 1,370,518,500 (56) 8/28/18 0.4475% 6 month JPY- (81,775) LIBOR-BBA JPY 285,926,000 (12) 10/3/18 0.403% 6 month JPY- (9,409) LIBOR-BBA JPY 142,580,000 (26) 10/15/43 6 month JPY- 1.73% (5,031) LIBOR-BBA Total E Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/13 Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $691,450 $— 1/12/41 4.00% (1 month Synthetic TRS Index $(9,684) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,254,407 — 1/12/41 4.50% (1 month Synthetic TRS Index (23,704) USD-LIBOR) 4.50% 30 year Fannie Mae pools Barclays Bank PLC 140,243 — 1/12/40 5.00% (1 month Synthetic MBX Index 311 USD-LIBOR) 5.00% 30 year Fannie Mae pools 227,139 — 1/12/42 4.00% (1 month Synthetic TRS Index (3,039) USD-LIBOR) 4.00% 30 year Fannie Mae pools 997,340 — 1/12/41 4.00% (1 month Synthetic TRS Index (13,968) USD-LIBOR) 4.00% 30 year Fannie Mae pools 7,478,082 — 1/12/41 4.00% (1 month Synthetic TRS Index (104,730) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,563,876 — 1/12/41 4.00% (1 month Synthetic TRS Index (21,902) USD-LIBOR) 4.00% 30 year Fannie Mae pools 785,381 — 1/12/41 4.00% (1 month Synthetic TRS Index (10,999) USD-LIBOR) 4.00% 30 year Fannie Mae pools 58Global Income Trust OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $357,036 $— 1/12/41 4.00% (1 month Synthetic TRS Index $(5,000) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,431,010 — 1/12/41 4.50% (1 month Synthetic TRS Index (45,939) USD-LIBOR) 4.50% 30 year Fannie Mae pools 9,750,953 — 1/12/41 5.00% (1 month Synthetic MBX Index 24,697 USD-LIBOR) 5.00% 30 year Fannie Mae pools 6,854 — 1/12/38 6.50% (1 month Synthetic TRS Index (33) USD-LIBOR) 6.50% 30 year Fannie Mae pools 37,394 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (329) USD-LIBOR 6.50% 30 year Fannie Mae pools 149,906 — 1/12/41 5.00% (1 month Synthetic MBX Index 380 USD-LIBOR) 5.00% 30 year Fannie Mae pools 777,512 — 1/12/41 4.00% (1 month Synthetic TRS Index (10,889) USD-LIBOR) 4.00% 30 year Fannie Mae pools 643,542 — 1/12/40 4.50% (1 month Synthetic MBX Index 2,467 USD-LIBOR) 4.50% 30 year Fannie Mae pools 85,704 — 1/12/40 5.00% (1 month Synthetic MBX Index 190 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,283,690 — 1/12/40 4.50% (1 month Synthetic MBX Index 4,922 USD-LIBOR) 4.50% 30 year Fannie Mae pools 3,468,086 — 1/12/41 5.00% (1 month Synthetic MBX Index 8,784 USD-LIBOR) 5.00% 30 year Fannie Mae pools 696,352 — 1/12/41 5.00% (1 month Synthetic MBX Index 1,764 USD-LIBOR) 5.00% 30 year Fannie Mae pools 122,890 — 1/12/40 5.00% (1 month Synthetic MBX Index 273 USD-LIBOR) 5.00% 30 year Fannie Mae pools 398,418 — 1/12/40 5.00% (1 month Synthetic MBX Index 885 USD-LIBOR) 5.00% 30 year Fannie Mae pools 288,986 — 1/12/40 5.00% (1 month Synthetic MBX Index 642 USD-LIBOR) 5.00% 30 year Fannie Mae pools 11,999 — 1/12/39 (6.00%) 1 month Synthetic MBX Index (27) USD-LIBOR 6.00% 30 year Fannie Mae pools Global Income Trust 59 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $12,745 $— 1/12/38 (6.50%) 1 month Synthetic MBX Index $(112) USD-LIBOR 6.50% 30 year Fannie Mae pools 2,760,764 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (24,273) USD-LIBOR 6.50% 30 year Fannie Mae pools 418,327 — 1/12/39 (6.00%) 1 month Synthetic MBX Index (954) USD-LIBOR 6.00% 30 year Fannie Mae pools 1,972,009 — 1/12/38 6.50% (1 month Synthetic MBX Index 17,338 USD-LIBOR) 6.50% 30 year Fannie Mae pools 298,841 — 1/12/39 6.00% (1 month Synthetic MBX Index 681 USD-LIBOR) 6.00% 30 year Fannie Mae pools 2,509,723 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 47,426 USD-LIBOR 4.50% 30 year Fannie Mae pools 386,286 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 7,300 USD-LIBOR 4.50% 30 year Fannie Mae pools 1,664,200 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 23,307 USD-LIBOR 4.00% 30 year Fannie Mae pools 417,035 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (580) USD-LIBOR 5.50% 30 year Fannie Mae pools 208,517 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (290) USD-LIBOR 5.50% 30 year Fannie Mae pools 208,517 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (290) USD-LIBOR 5.50% 30 year Fannie Mae pools 1,254,407 — 1/12/41 4.50% (1 month Synthetic TRS Index (23,704) USD-LIBOR) 4.50% 30 year Fannie Mae pools 418,482 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (582) USD-LIBOR 5.50% 30 year Fannie Mae pools 1,086,727 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (1,512) USD-LIBOR 5.50% 30 year Fannie Mae pools 418,482 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (582) USD-LIBOR 5.50% 30 year Fannie Mae pools 2,405 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (21) USD-LIBOR 6.50% 30 year Fannie Mae pools 60Global Income Trust OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $1,674,528 $— 1/12/41 4.00% (1 month Synthetic TRS Index $(23,451) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,028,442 — 1/12/41 5.00% (1 month Synthetic TRS Index (16,754) USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 329,185 — 1/12/41 5.00% (1 month Synthetic MBX Index 834 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 434,628 — 1/12/41 5.00% (1 month Synthetic TRS Index (7,080) USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 876,408 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (7,705) USD-LIBOR 6.50% 30 year Fannie Mae pools 653,489 — 1/12/38 6.50% (1 month Synthetic TRS Index (3,181) USD-LIBOR) 6.50% 30 year Fannie Mae pools 835,397 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (1,162) USD-LIBOR 5.50% 30 year Fannie Mae pools 492,611 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (4,331) USD-LIBOR 6.50% 30 year Fannie Mae pools 1,095,697 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 15,345 USD-LIBOR 4.00% 30 year Fannie Mae pools 1,668,206 — 1/12/41 (5.00%) 1 month Synthetic TRS Index 31,083 USD-LIBOR 5.00% 30 year Fannie Mae pools 2,079,303 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 39,292 USD-LIBOR 4.50% 30 year Fannie Mae pools 1,284,050 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 17,983 USD-LIBOR 4.00% 30 year Fannie Mae pools 165,206 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (1,452) USD-LIBOR 6.50% 30 year Fannie Mae pools 173,863 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (1,529) USD-LIBOR 6.50% 30 year Fannie Mae pools Global Income Trust 61 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Citibank, N.A. $256,764 $— 1/12/41 5.00% (1 month Synthetic MBX Index $650 USD-LIBOR) 5.00% 30 year Fannie Mae pools 584,241 — 1/12/41 4.00% (1 month Synthetic TRS Index (8,182) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,051,755 — 1/12/41 (3.50%) 1 month Synthetic TRS Index 22,222 USD-LIBOR 3.50% 30 year Fannie Mae pools 1,127,171 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 15,786 USD-LIBOR 4.00% 30 year Fannie Mae pools 2,096,138 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 39,611 USD-LIBOR 4.50% 30 year Fannie Mae pools Credit Suisse International 1,144,529 — 1/12/41 4.50% (1 month Synthetic MBX Index 5,638 USD-LIBOR) 4.50% 30 year Ginnie Mae II pools 1,254,407 — 1/12/41 4.50% (1 month Synthetic TRS Index (23,704) USD-LIBOR) 4.50% 30 year Fannie Mae pools 4,638,024 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 64,955 USD-LIBOR 4.00% 30 year Fannie Mae pools 2,344,831 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 32,839 USD-LIBOR 4.00% 30 year Fannie Mae pools 909,802 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 12,742 USD-LIBOR 4.00% 30 year Fannie Mae pools 1,774,360 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 24,850 USD-LIBOR 4.00% 30 year Fannie Mae pools 1,769,000 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 33,429 USD-LIBOR 4.50% 30 year Fannie Mae pools 2,352,297 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 44,451 USD-LIBOR 4.50% 30 year Fannie Mae pools 2,079,758 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 39,301 USD-LIBOR 4.50% 30 year Fannie Mae pools 2,057,009 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 38,871 USD-LIBOR 4.50% 30 year Fannie Mae pools 1,425,634 (10,692) 1/12/40 (4.00%) 1 month Synthetic TRS Index 18,966 USD-LIBOR 4.00% 30 year Fannie Mae pools 62 Global Income Trust OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International $339,461 $— 1/12/39 6.00% (1 month Synthetic TRS Index $(3,174) USD-LIBOR) 6.00% 30 year Fannie Mae pools 968,816 — 1/12/41 4.00% (1 month Synthetic TRS Index (13,568) USD-LIBOR) 4.00% 30 year Fannie Mae pools 63,485 — 1/12/38 6.50% (1 month Synthetic TRS Index (309) USD-LIBOR) 6.50% 30 year Fannie Mae pools 139,175 — 1/12/41 4.00% (1 month Synthetic TRS Index (1,949) USD-LIBOR) 4.00% 30 year Fannie Mae pools 271,957 — 1/12/41 4.00% (1 month Synthetic TRS Index (3,809) USD-LIBOR) 4.00% 30 year Fannie Mae pools 267,534 — 1/12/41 4.50% (1 month Synthetic TRS Index (5,056) USD-LIBOR) 4.50% 30 year Fannie Mae pools 563,890 — 1/12/42 4.00% (1 month Synthetic TRS Index (7,545) USD-LIBOR) 4.00% 30 year Fannie Mae pools 563,890 — 1/12/42 4.00% (1 month Synthetic TRS Index (7,545) USD-LIBOR) 4.00% 30 year Fannie Mae pools 4,178,205 — 1/12/41 4.00% (1 month Synthetic TRS Index (58,515) USD-LIBOR) 4.00% 30 year Fannie Mae pools 248,843 — 1/12/41 4.00% (1 month Synthetic TRS Index (3,485) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,965,623 — 1/12/41 4.50% (1 month Synthetic TRS Index (56,041) USD-LIBOR) 4.50% 30 year Fannie Mae pools 5,422,913 — 1/12/41 4.00% (1 month Synthetic TRS Index (75,948) USD-LIBOR) 4.00% 30 year Fannie Mae pools 5,521,301 — 1/12/41 4.50% (1 month Synthetic TRS Index (104,337) USD-LIBOR) 4.50% 30 year Fannie Mae pools 1,213,913 — 1/12/41 4.50% (1 month Synthetic TRS Index (22,939) USD-LIBOR) 4.50% 30 year Fannie Mae pools 414,575 — 1/12/41 4.00% (1 month Synthetic TRS Index (5,806) USD-LIBOR) 4.00% 30 year Fannie Mae pools 992,422 — 1/12/41 4.00% (1 month Synthetic TRS Index (13,899) USD-LIBOR) 4.00% 30 year Fannie Mae pools Global Income Trust 63 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $1,157,170 $— 1/12/41 4.00% (1 month Synthetic TRS Index $(16,206) USD-LIBOR) 4.00% 30 year Fannie Mae pools 5,170 — 1/12/38 6.50% (1 month Synthetic TRS Index (25) USD-LIBOR) 6.50% 30 year Fannie Mae pools 298,928 — 1/12/41 4.50% (1 month Synthetic TRS Index (5,649) USD-LIBOR) 4.50% 30 year Fannie Mae pools 2,165,573 — 1/12/40 4.00% (1 month Synthetic TRS Index (43,861) USD-LIBOR) 4.00% 30 year Fannie Mae pools 66,852 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (588) USD-LIBOR 6.50% 30 year Fannie Mae pools 80,198 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (705) USD-LIBOR 6.50% 30 year Fannie Mae pools 2,285 — 1/12/38 6.50% (1 month Synthetic TRS Index (11) USD-LIBOR) 6.50% 30 year Fannie Mae pools 1,514,747 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (13,318) USD-LIBOR 6.50% 30 year Fannie Mae pools 532,111 — 1/12/41 4.00% (1 month Synthetic TRS Index (7,452) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,019,962 — 1/12/41 4.00% (1 month Synthetic TRS Index (14,284) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,517,157 — 1/12/41 4.00% (1 month Synthetic TRS Index (21,247) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,592,412 — 1/12/42 4.00% (1 month Synthetic TRS Index (21,308) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,535,353 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 21,502 USD-LIBOR 4.00% 30 year Fannie Mae pools 838,528 — 1/12/42 4.00% (1 month Synthetic TRS Index (11,220) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,155,741 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 40,737 USD-LIBOR 4.50% 30 year Fannie Mae pools 2,051,755 — 1/12/41 3.50% (1 month Synthetic TRS Index (22,222) USD-LIBOR) 3.50% 30 year Fannie Mae pools 64 Global Income Trust OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $24,408 $— 1/12/38 (6.50%) 1 month Synthetic TRS Index $119 USD-LIBOR 6.50% 30 year Fannie Mae pools 23,247 — 1/12/39 6.00% (1 month Synthetic TRS Index (217) USD-LIBOR) 6.00% 30 year Fannie Mae pools 1,281,100 — 1/12/41 4.00% (1 month Synthetic TRS Index (17,942) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,252,587 — 1/12/41 4.50% (1 month Synthetic TRS Index (23,670) USD-LIBOR) 4.50% 30 year Fannie Mae pools 1,254,407 — 1/12/41 4.50% (1 month Synthetic TRS Index (23,704) USD-LIBOR) 4.50% 30 year Fannie Mae pools 843,411 — 1/12/41 4.00% (1 month Synthetic TRS Index (11,812) USD-LIBOR) 4.00% 30 year Fannie Mae pools 590,122 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 11,152 USD-LIBOR 4.50% 30 year Fannie Mae pools 2,544,495 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 35,635 USD-LIBOR 4.00% 30 year Fannie Mae pools 2,544,004 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 35,628 USD-LIBOR 4.00% 30 year Fannie Mae pools 1,753,705 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 24,560 USD-LIBOR 4.00% 30 year Fannie Mae pools 2,477,874 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 46,824 USD-LIBOR 4.50% 30 year Fannie Mae pools 6,782,000 — 8/9/18 2.2575% USA Non Revised 29,841 Consumer Price Index-Urban (CPI-U) 6,782,000 — 8/15/18 2.225% USA Non Revised 19,871 Consumer Price Index-Urban (CPI-U) EUR 5,700,000 — 6/20/23 1.84% Eurostat Eurozone 94,107 HICP excluding tobacco EUR 5,700,000 — 11/4/23 (1.825%) Eurostat Eurozone (12,298) HICP excluding tobacco Global Income Trust 65 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) JPMorgan Chase Bank N.A. $1,884,568 $— 1/12/41 4.50% (1 month Synthetic TRS Index $(35,613) USD-LIBOR) 4.50% 30 year Fannie Mae pools 85,865 — 1/12/39 (6.00%) 1 month Synthetic TRS Index 803 USD-LIBOR 6.00% 30 year Fannie Mae pools 228,188 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 3,196 USD-LIBOR 4.00% 30 year Fannie Mae pools Total OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 10/31/13 Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. CMBX NA BBB BBB–/P $2,666 $39,000 5/11/63 300 bp $430 Index CMBX NA BBB BBB–/P 5,303 88,000 5/11/63 300 bp 259 Index CMBX NA BBB BBB–/P 10,865 176,000 5/11/63 300 bp 778 Index CMBX NA BBB BBB–/P 10,317 181,000 5/11/63 300 bp (57) Index Barclays Bank PLC CMBX NA BBB BBB–/P 13,525 122,000 5/11/63 300 bp 6,532 Index Irish Gov’t, 4.50%, — (21,713) 271,000 9/20/17 (100 bp) (21,913) 4/18/2020 Obrigacoes Do — (44,216) 271,000 9/20/17 (100 bp) (21,062) Tesouro, 5.45%, 9/23/13 Credit Suisse International CMBX NA BBB BBB–/P 676 23,000 5/11/63 300 bp (642) Index CMBX NA BBB BBB–/P 8,434 69,000 5/11/63 300 bp 4,479 Index CMBX NA BBB BBB–/P 6,887 71,000 5/11/63 300 bp 2,817 Index CMBX NA BBB BBB–/P 1,454 76,000 5/11/63 300 bp (2,902) Index CMBX NA BBB BBB–/P 690 89,000 5/11/63 300 bp (4,411) Index CMBX NA BBB BBB–/P 8,994 113,000 5/11/63 300 bp 2,518 Index 66 Global Income Trust OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 10/31/13 cont. Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Credit Suisse International cont. CMBX NA BBB BBB–/P $15,705 $139,000 5/11/63 300 bp $7,738 Index CMBX NA BBB BBB–/P 11,537 149,000 5/11/63 300 bp 2,996 Index CMBX NA BBB BBB–/P 9,867 150,000 5/11/63 300 bp 1,270 Index CMBX NA BBB BBB–/P 11,968 150,000 5/11/63 300 bp 3,373 Index CMBX NA BBB BBB–/P 2,678 152,000 5/11/63 300 bp (6,034) Index CMBX NA BBB BBB–/P 4,625 152,000 5/11/63 300 bp (4,087) Index CMBX NA BBB BBB–/P 2,397 156,000 5/11/63 300 bp (6,545) Index CMBX NA BBB BBB–/P 2,067 178,000 5/11/63 300 bp (8,136) Index CMBX NA BBB BBB–/P 13,039 179,000 5/11/63 300 bp 2,780 Index CMBX NA BBB BBB–/P 19,849 259,000 5/11/63 300 bp 5,004 Index CMBX NA BBB BBB–/P 12,926 315,000 5/11/63 300 bp (5,128) Index CMBX NA BBB BBB–/P 222 2,000 5/11/63 300 bp 107 Index CMBX NA BBB BBB–/P 3,040 39,000 5/11/63 300 bp 804 Index CMBX NA BBB BBB–/P 5,181 60,000 5/11/63 300 bp 1,742 Index CMBX NA BBB BBB–/P 5,221 60,000 5/11/63 300 bp 1,782 Index CMBX NA BBB BBB–/P 6,105 63,000 5/11/63 300 bp 2,494 Index CMBX NA BBB BBB–/P 19,820 186,000 5/11/63 300 bp 9,159 Index CMBX NA BBB BBB–/P 25,241 239,000 5/11/63 300 bp 11,542 Index Spain Gov’t, 5.50%, — (31,948) 271,000 9/20/17 (100 bp) (26,636) 7/30/2017 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at October 31, 2013. Securities rated by Putnam are indicated by “/P.” Global Income Trust 67 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Corporate bonds and notes $— $88,221,391 $— Foreign government and agency bonds and notes — 113,348,334 — Mortgage-backed securities — 73,617,534 — Municipal bonds and notes — 549,435 — Purchased options outstanding — 44,040 — Purchased swap options outstanding — 496,154 — Senior loans — 75,074 — U.S. government and agency mortgage obligations — 52,890,119 — U.S. treasury obligations — 123,794 — Short-term investments 4,379,550 16,283,364 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(1,479,433) $— Futures contracts (933,491) — — Written swap options outstanding — (531,944) — Forward premium swap option contracts — 1,620 — TBA sale commitments — (15,447,422) — Interest rate swap contracts — (4,791,814) — Total return swap contracts — (74,069) — Credit default contracts — (182,371) — Totals by level $— The accompanying notes are an integral part of these financial statements. 68Global Income Trust Statement of assets and liabilities 10/31/13 ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $335,983,913) $346,899,239 Affiliated issuers (identified cost $3,129,550) (Note 5) 3,129,550 Cash 30,415 Foreign currency (cost $599,165) (Note 1) 594,345 Interest and other receivables 3,249,683 Receivable for shares of the fund sold 391,346 Receivable for investments sold 1,273,962 Receivable for sales of delayed delivery securities (Note 1) 15,491,134 Receivable for variation margin (Note 1) 354,863 Unrealized appreciation on forward premium swap option contracts (Note 1) 1,620 Unrealized appreciation on forward currency contracts (Note 1) 1,282,321 Unrealized appreciation on OTC swap contracts (Note 1) 3,161,871 Premium paid on OTC swap contracts (Note 1) 108,569 Total assets LIABILITIES Payable for investments purchased 4,598,382 Payable for purchases of delayed delivery securities (Note 1) 44,156,887 Payable for shares of the fund repurchased 952,144 Payable for compensation of Manager (Note 2) 141,691 Payable for custodian fees (Note 2) 29,621 Payable for investor servicing fees (Note 2) 74,028 Payable for Trustee compensation and expenses (Note 2) 121,557 Payable for administrative services (Note 2) 1,123 Payable for distribution fees (Note 2) 85,185 Payable for variation margin (Note 1) 534,287 Unrealized depreciation on OTC swap contracts (Note 1) 2,462,785 Premium received on OTC swap contracts (Note 1) 241,299 Unrealized depreciation on forward currency contracts (Note 1) 2,761,754 Written options outstanding, at value (premiums $496,444) (Notes 1 and 3) 531,944 TBA sale commitments, at value (proceeds receivable $15,473,300) (Note 1) 15,447,422 Collateral on certain derivative contracts, at value (Note 1) 1,383,793 Other accrued expenses 240,402 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $302,576,604 Undistributed net investment income (Note 1) 1,708,698 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (6,923,969) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 4,843,281 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) Global Income Trust 69 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($199,284,068 divided by 15,857,716 shares) $12.57 Offering price per class A share (100/96.00 of $12.57)* $13.09 Net asset value and offering price per class B share ($9,002,425 divided by 719,650 shares)** $12.51 Net asset value and offering price per class C share ($31,770,671 divided by 2,538,983 shares)** $12.51 Net asset value and redemption price per class M share ($12,457,327 divided by 1,000,647 shares) $12.45 Offering price per class M share (100/96.75 of $12.45)† $12.87 Net asset value, offering price and redemption price per class R share ($5,585,937 divided by 445,337 shares) $12.54 Net asset value, offering price and redemption price per class R5 share ($10,545 divided by 839 shares)‡ $12.56 Net asset value, offering price and redemption price per class R6 share ($4,024,523 divided by 320,281 shares) $12.57 Net asset value, offering price and redemption price per class Y share ($40,069,118 divided by 3,188,865 shares) $12.57 * On single retail sales of less than $100,000. On sales of $100,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. † On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ‡ Net asset value may not recalculate due to rounding of fractional shares. The accompanying notes are an integral part of these financial statements. 70 Global Income Trust Statement of operations Year ended 10/31/13 INVESTMENT INCOME Interest (net of foreign tax of $1,052) (including interest income of $16,381 from investments in affiliated issuers) (Note 5) EXPENSES Compensation of Manager (Note 2) 1,905,854 Investor servicing fees (Note 2) 512,968 Custodian fees (Note 2) 98,609 Trustee compensation and expenses (Note 2) 32,591 Distribution fees (Note 2) 1,116,409 Administrative services (Note 2) 10,166 Other 365,528 Total expenses Expense reduction (Note 2) (379) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 6,841,172 Net increase from payments by affiliates (Note 2) 4,456 Net realized gain on swap contracts (Note 1) 4,581,758 Net realized loss on futures contracts (Note 1) (2,296,387) Net realized loss on foreign currency transactions (Note 1) (2,584,069) Net realized gain on written options (Notes 1 and 3) 1,439,185 Net unrealized depreciation of assets and liabilities in foreign currencies during the year (1,288,148) Net unrealized depreciation of investments, futures contracts, swap contracts, written options and TBA sale commitments during the year (14,535,519) Net loss on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. Global Income Trust 71 Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Year ended 10/31/13 Year ended 10/31/12 Operations: Net investment income $9,988,638 $10,017,621 Net realized gain (loss) on investments and foreign currency transactions 7,986,115 (20,958,754) Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies (15,823,667) 31,910,839 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (6,033,372) (6,221,541) Class B (212,458) (256,666) Class C (740,318) (883,708) Class M (340,470) (419,595) Class R (136,973) (104,246) Class R5 (311) (85) Class R6 (77,428) (88) Class Y (1,615,804) (2,099,061) From return of capital Class A (653,480) (1,957,208) Class B (23,011) (80,743) Class C (80,185) (278,002) Class M (36,876) (131,999) Class R (14,836) (32,794) Class R5 (34) (27) Class R6 (8,386) (27) Class Y (175,009) (660,335) Decrease from capital share transactions (Note 4) (52,950,579) (346,467) Total increase (decrease) in net assets NET ASSETS Beginning of year 363,153,058 355,655,944 End of year (including undistributed net investment income of $1,708,698 and distributions in excess of net investment income of $455,160, respectively) The accompanying notes are an integral part of these financial statements. 72 Global Income Trust This page left blank intentionally. Global Income Trust 73 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Net asset Net realized Ratio of net investment value, and unrealized Total from From Total return Net assets, of expenses income (loss) beginning Net investment gain (loss) investment net investment From Total Redemption Non-recurring Net asset value, at net asset end of period to average to average Portfolio Period ended of period income (loss) a on investments operations income return of capital distributions fees reimbursements end of period value (%) b (in thousands) netassets (%) c netassets (%) turnover (%) d Class A October 31, 2013 .38 (.27) (.35) (.04) — — 1.10 2.96 335 October 31, 2012 .36 .38 (.36) (.11) — — 1.10 2.85 162 October 31, 2011 .47 (.27) (.77) — — e — e,f 1.13 3.67 116 October 31, 2010 .80 .82 (1.71) — — e — e,g 1.14 h 6.35 h 79 October 31, 2009 .62 2.91 (.76) — — e — e,i 1.14 h 5.57 h 203 Class B October 31, 2013 .28 (.28) — e (.26) (.03) — — 1.85 2.21 335 October 31, 2012 .26 .38 (.28) (.09) — — 1.85 2.10 162 October 31, 2011 .38 (.28) (.67) — — e — e,f 1.88 2.94 116 October 31, 2010 .72 .80 (1.62) — — e — e,g 1.89 h 5.67 h 79 October 31, 2009 .52 2.92 (.68) — — e — e,i 1.89 h 4.77 h 203 Class C October 31, 2013 .28 (.28) — e (.26) (.03) — — 1.85 2.22 335 October 31, 2012 .26 .38 (.28) (.09) — — 1.85 2.10 162 October 31, 2011 .35 (.24) (.68) — — e — e,f 1.88 2.70 116 October 31, 2010 .68 .85 (1.63) — — e — e,g 1.89 h 5.39 h 79 October 31, 2009 .53 2.91 (.68) — — e — e,i 1.89 h 4.82 h 203 Class M October 31, 2013 .34 (.28) (.32) (.03) — — 1.35 2.71 335 October 31, 2012 .32 .38 (.33) (.10) — — 1.35 2.60 162 October 31, 2011 .45 (.28) (.74) — — e — e,f 1.38 3.51 116 October 31, 2010 .78 .80 (1.68) — — e — e,g 1.39 h 6.21 h 79 October 31, 2009 .58 2.89 (.73) — — e — e,i 1.39 h 5.30 h 203 Class R October 31, 2013 .34 (.28) (.32) (.03) — — 1.35 2.70 335 October 31, 2012 .33 .37 (.33) (.10) — — 1.35 2.61 162 October 31, 2011 .44 (.28) (.74) — — e — e,f 1.38 3.43 116 October 31, 2010 .75 .84 (1.68) — — e — e,g 1.39 h 5.92 h 79 October 31, 2009 .59 2.91 (.73) — — e — e,i 1.39 h 5.31 h 203 Class R5 October 31, 2013 .42 (.29) (.38) (.04) — — .82 3.27 335 October 31, 2012† .13 .41 (.11) (.03) — — * 10 .27* .99* 162 Class R6 October 31, 2013 .38 j (.23) (.39) (.04) — — .75 3.00 j 335 October 31, 2012† .13 .41 (.11) (.03) — — * 10 .25* 1.01* 162 Class Y October 31, 2013 .41 (.28) (.38) (.04) — — .85 3.22 335 October 31, 2012 .39 .39 (.38) (.12) — — .85 3.11 162 October 31, 2011 .46 (.24) (.80) — — e — e,f .88 3.53 116 October 31, 2010 .83 .83 (1.75) — — e — e,g .89 h 6.54 h 79 October 31, 2009 .64 2.92 (.79) — — e — e,i .89 h 5.78 h 203 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 74Global Income Trust Global Income Trust 75 Financial highlights (Continued) * Not annualized. † For the period July 3, 2012 (commencement of operations) to October 31, 2012. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset arrangements (Note 2). d Portfolio turnover excludes TBA purchase and sale transactions. e Amount represents less than $0.01 per share. f Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC) which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011. g Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Prudential Securities, Inc. which amounted to less than $0.01 per share outstanding on March 30, 2010. h Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets October 31, 2010 0.02% October 31, 2009 0.32 i Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Millennium Partners, L.P., Millennium Management, L.L.C. and Millennium International Management, L.L.C. which amounted to less than $0.01 per share outstanding on June 23, 2009. j The net investment income ratio and per share amount shown for the period ending October 31, 2013 may not correspond with the expected class specific differences for the period due to the timing of subscriptions into the class. The accompanying notes are an integral part of these financial statements. 76 Global Income Trust Notes to financial statements 10/31/13 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from November 1, 2012 through October 31, 2013. Putnam Global Income Trust (the fund) is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a non-diversified open-end management investment company. The investment objective of the fund is to seek high current income. Preservation of capital and long-term total return are secondary objectives, but only to the extent consistent with the objective of seeking high current income. The fund invests mainly in bonds and securitized debt instruments (such as mortgage-backed investments) that are obligations of companies and governments worldwide; that are investment-grade in quality; and that have intermediate- to long-term maturities (three years or longer). The fund may also invest in bonds that are below investment-grade in quality (sometimes referred to as “junk bonds”). Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. The fund offers classA, classB, classC, classM, classR, classR5, classR6 and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 4.00% and 3.25%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassR5, classR6 and classY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee and in the case of classR5 and classR6 shares, bear a lower investor servicing fee, which is identified in Note 2. ClassR5, classR6 and classY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will Global Income Trust 77 generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to hedge duration and convexity, to isolate prepayment risk and to manage downside risks. 78 Global Income Trust The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Forward premium swap option contracts include premiums that do not settle until the expiration date of the contract. The delayed settlement of the premiums are factored into the daily valuation of the option contracts. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Futures contracts The fund uses futures contracts to hedge interest rate risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Interest rate swap contracts The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing Global Income Trust 79 member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC and centrally cleared interest rate swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific sectors or industries, to gain exposure to rates of inflation in specific regions or countries and to hedge inflation in specific regions or countries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Credit default contracts The fund entered into OTC and/or centrally cleared credit default contracts to hedge credit risk and to hedge market risk. In OTC and centrally cleared credit default contracts, the protection buyer typically makes an upfront payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the close of the contract. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties are settled through a central clearing agent through variation margin payments. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared 80 Global Income Trust credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. OTC and centrally cleared credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $692,821 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $1,894,414 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $2,553,556. TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Global Income Trust 81 Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At October 31, 2013, the fund had a capital loss carryover of $6,737,475 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $3,606,825 $651,228 $4,258,053 * 2,479,422 N/A 2,479,422 October 31, 2017 * Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from foreign currency gains and losses, from realized gains and losses on certain futures contracts, from unrealized gains and losses on certain futures contracts, from income on swap contracts and from interest-only securities. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $1,332,354 to decrease distributions in excess of net investment income and $1,332,354 to increase accumulated net realized loss. 82 Global Income Trust The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $16,535,434 Unrealized depreciation (6,628,787) Net unrealized appreciation 9,906,647 Capital loss carryforward (6,737,475) Cost for federal income tax purposes $340,092,244 Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.700% of the first $5 billion, 0.500% of the next $50 billion, 0.650% of the next $5 billion, 0.480% of the next $50 billion, 0.600% of the next $10 billion, 0.470% of the next $100 billion and 0.550% of the next $10 billion, 0.465% of any excess thereafter. Following the death on October 8, 2013 of The Honourable Paul G. Desmarais, who controlled directly and indirectly a majority of the voting shares of Power Corporation of Canada, the ultimate parent company of Putnam Management, the Trustees of the fund approved an interim management contract with Putnam Management. Consistent with Rule 15a-4 under the Investment Company Act of 1940, the interim management contract will remain in effect until the earlier to occur of (i) approval by the fund’s shareholders of a new management contract and (ii) March 7, 2014. Except with respect to termination, the substantive terms of the interim management contract, including terms relating to fees payable to Putnam Management, are identical to the terms of the fund’s previous management contract with Putnam Management. The Trustees of the fund also approved the continuance, effective October 8, 2013, of the sub-management contract between Putnam Management and Putnam Investments Limited (PIL) described below, for a term no longer than March 7, 2014. The Trustees of the fund have called a shareholder meeting for February 27, 2014, at which shareholders of the fund will consider approval of a proposed new management contract between the fund and Putnam Management. The substantive terms of the proposed new management contract, including terms relating to fees, are identical to the terms of the fund’s previous management contract. Putnam Management has contractually agreed, through June 30, 2014, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. This expense limitation remains in place under the interim management contract described above. During the reporting period, the fund’s expenses were not reduced as a result of this limit. PIL, an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. Putnam Management voluntarily reimbursed the fund $4,456 for a trading error which occurred during the reporting period. The effect of the loss incurred and the reimbursement by Putnam Management of such amounts had no material impact on total return. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Global Income Trust 83 Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing (except for ClassR5 and R6 shares) based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. ClassR5 shares pay a monthly fee based on the average net assets of classR5 shares at an annual rate of 0.12%. ClassR6 shares pay a monthly fee based on the average net assets of classR6 shares at an annual rate of 0.05%. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $331,315 ClassR5 13 ClassB 15,481 ClassR6 1,254 ClassC 53,943 ClassY 82,706 ClassM 20,184 Total ClassR 8,072 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $379 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $208, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.50% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $555,652 ClassM 67,746 ClassB 103,892 ClassR 27,105 ClassC 362,014 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $27,892 and $261 from the sale of classA and classM shares, respectively, and received $6,065 and $1,288 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.40% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $197 and no monies on classA and classM redemptions, respectively. 84 Global Income Trust Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments and TBA transactions aggregated $1,040,234,296 and $1,053,771,678, respectively. These figures include the cost of purchases and proceeds from sales of long-term U.S. government securities of $2,778,750 and $2,779,219, respectively. Written option transactions during the reporting period are summarized as follows: Written swap Written Written option option contract swap option number of Written option amounts premiums contracts premiums Written options outstanding at the beginning of the USD 35,506,000 $683,491 — $— reporting period EUR — $— — $— Options opened USD 950,076,827 2,325,330 22 8,552 EUR 96,441,000 1,112,863 — — Options exercised USD (91,616,000) (117,213) — — EUR — Options expired USD — — (22) (8,552) EUR — Options closed USD (848,006,827) (2,395,164) — — EUR (96,441,000) (1,112,863) — — Written options outstanding at the end of the USD 45,960,000 $496,444 — $— reporting period EUR — $— — $— Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 10/31/13 Year ended 10/31/12 ClassA Shares Amount Shares Amount Shares sold 4,261,894 $54,357,290 6,547,805 $82,263,702 Shares issued in connection with reinvestment of distributions 475,017 6,026,644 566,339 7,099,019 4,736,911 60,383,934 7,114,144 89,362,721 Shares repurchased (6,712,131) (85,179,431) (6,387,734) (80,143,104) Net increase (decrease) Year ended 10/31/13 Year ended 10/31/12 ClassB Shares Amount Shares Amount Shares sold 122,001 $1,551,555 230,558 $2,883,984 Shares issued in connection with reinvestment of distributions 16,871 213,146 22,286 278,059 138,872 1,764,701 252,844 3,162,043 Shares repurchased (287,294) (3,627,673) (302,795) (3,788,612) Net decrease Global Income Trust 85 Year ended 10/31/13 Year ended 10/31/12 ClassC Shares Amount Shares Amount Shares sold 610,133 $7,754,780 1,263,132 $15,793,145 Shares issued in connection with reinvestment of distributions 54,454 688,048 73,705 919,902 664,587 8,442,828 1,336,837 16,713,047 Shares repurchased (1,196,791) (15,147,669) (1,160,044) (14,532,294) Net increase (decrease) Year ended 10/31/13 Year ended 10/31/12 ClassM Shares Amount Shares Amount Shares sold 28,068 $354,011 56,810 $706,720 Shares issued in connection with reinvestment of distributions 6,607 83,029 8,100 100,646 34,675 437,040 64,910 807,366 Shares repurchased (209,081) (2,641,557) (205,323) (2,571,643) Net decrease Year ended 10/31/13 Year ended 10/31/12 ClassR Shares Amount Shares Amount Shares sold 262,354 $3,348,411 173,835 $2,174,344 Shares issued in connection with reinvestment of distributions 8,211 103,915 7,624 95,399 270,565 3,452,326 181,459 2,269,743 Shares repurchased (147,965) (1,878,387) (149,986) (1,878,093) Net increase For the period 7/3/12 (commencement of operations) Year ended 10/31/13 to 10/31/12 ClassR5 Shares Amount Shares Amount Shares sold — $— 803 $10,000 Shares issued in connection with reinvestment of distributions 27 345 9 112 27 345 812 10,112 Shares repurchased — Net increase 27 For the period 7/3/12 (commencement of operations) Year ended 10/31/13 to 10/31/12 ClassR6 Shares Amount Shares Amount Shares sold 378,940 $4,867,378 803 $10,000 Shares issued in connection with reinvestment of distributions 6,827 85,814 9 115 385,767 4,953,192 812 10,115 Shares repurchased (66,298) (828,879) — — Net increase 86 Global Income Trust Year ended 10/31/13 Year ended 10/31/12 ClassY Shares Amount Shares Amount Shares sold 1,919,287 $24,558,955 3,928,956 $49,248,870 Shares issued in connection with reinvestment of distributions 93,944 1,194,335 138,924 1,741,538 2,013,231 25,753,290 4,067,880 50,990,408 Shares repurchased (3,830,680) (48,834,639) (4,833,797) (60,758,276) Net decrease At the close of the reporting period, Putnam Investments, LLC owned the following class shares of the fund: Shares owned Percentage of ownership Value Class R5 839 100.00% $10,545 ClassR6 840 0.26 10,559 Note 5: Affiliated transactions Transactions during the reporting period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership or control, were as follows: Market value at Market value the beginning at the end of of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Money Market Liquidity Fund* $30,001,394 $43,241,289 $73,242,683 $9,076 $— Putnam Short Term Investment Fund* — 169,196,448 166,066,898 7,305 3,129,550 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 7: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest in higher yielding, lower rated bonds that may have a higher rate of default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Global Income Trust 87 Note 8: Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows based on an average of the holdings at the end of each fiscal quarter: Purchased TBA commitment option contracts (contract amount) $1,400,000 Purchased swap option contracts (contract amount) $224,100,000 Written futures contract option contracts (number of contracts) (Note 3) 5 Written swap option contracts (contract amount) (Note 3) $197,200,000 Futures contracts (number of contracts) 900 Forward currency contracts (contract amount) $509,400,000 OTC interest rate swap contracts (notional) $1,052,100,000 Centrally cleared interest rate swap contracts (notional) $301,400,000 OTC total return swap contracts (notional) $148,300,000 OTC credit default swap contracts (notional) $2,600,000 The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Credit contracts Receivables $28,466 Payables $210,837 Foreign exchange contracts Receivables 1,282,321 Payables 2,761,754 Investments, Receivables, Net Payables, Net assets — Unrealized assets — Unrealized Interest rate contracts appreciation 5,584,100* depreciation 11,373,604* Total * Includes cumulative appreciation/depreciation of futures contracts and centrally cleared swaps as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $(93,989) $(93,989) Foreign exchange contracts — — (2,694,874) — $(2,694,874) Interest rate contracts (1,064,014) (2,296,387) — 4,675,747 $1,315,346 Total 88 Global Income Trust Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $(16,489) $(16,489) Foreign exchange contracts — — (1,302,247) — $(1,302,247) Interest rate contracts 572,029 (941,057) — (4,505,889) $(4,874,917) Total Note 9: New accounting pronouncement In January 2013, ASU 2013–01, “Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities,” amended ASU No. 2011–11, “Disclosures about Offsetting Assets and Liabilities.” The ASUs create new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASUs 2013–01 and 2011–11 and their impact, if any, on the fund’s financial statements. Federal tax information (Unaudited) For the reporting period, a portion of the fund’s distribution represents a return of capital and is therefore not taxable to shareholders. The return of capital is entirely due to foreign currency losses. For the reporting period, pursuant to §871(k) of the Internal Revenue Code, the fund hereby designates $7,512,045 of distributions paid as qualifying to be taxed as interest-related dividends, and no monies to be taxed as short-term capital gain dividends for nonresident alien shareholders. The Form 1099 that will be mailed to you in January 2014 will show the tax status of all distributions paid to your account in calendar 2013. Global Income Trust 89 About the Trustees Independent Trustees 90 Global Income Trust * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of October 31, 2013, there were 116 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Global Income Trust 91 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Janet C. Smith (Born 1965) Executive Vice President, Principal Executive Vice President, Principal Accounting Officer, Officer, and Compliance Liaison and Assistant Treasurer Since 2004 Since 2007 Director of Fund Administration Services, Steven D. Krichmar (Born 1958) Putnam Investments and Putnam Management Vice President and Principal Financial Officer Since 2002 Susan G. Malloy (Born 1957) Chief of Operations, Putnam Investments and Vice President and Assistant Treasurer Putnam Management Since 2007 Director of Accounting & Control Services, Robert T. Burns (Born 1961) Putnam Investments and Putnam Management Vice President and Chief Legal Officer Since 2011 James P. Pappas (Born 1953) General Counsel, Putnam Investments, Putnam Vice President Management, and Putnam Retail Management Since 2004 Director of Trustee Relations, Robert R. Leveille (Born 1969) Putnam Investments and Putnam Management Vice President and Chief Compliance Officer Since 2007 Mark C. Trenchard (Born 1962) Chief Compliance Officer, Putnam Investments, Vice President and BSA Compliance Officer Putnam Management, and Putnam Retail Since 2002 Management Director of Operational Compliance, Putnam Investments and Putnam Michael J. Higgins (Born 1976) Retail Management Vice President, Treasurer, and Clerk Since 2010 Nancy E. Florek (Born 1957) Manager of Finance, Dunkin’ Brands (2008– Vice President, Director of Proxy Voting and 2010); Senior Financial Analyst, Old Mutual Asset Corporate Governance, Assistant Clerk, Management (2007–2008); Senior Financial and Associate Treasurer Analyst, Putnam Investments (1999–2007) Since 2000 The principal occupations of the officers for the past five years have been with the employers as shown above, although in some cases they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 92 Global Income Trust Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert R. Leveille Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Compliance Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann Michael J. Higgins Charles B. Curtis Vice President, Treasurer, Investment Sub-Manager Robert J. Darretta and Clerk Putnam Investments Limited Katinka Domotorffy 57–59 St James’s Street John A. Hill Janet C. Smith London, England SW1A 1LD Paul L. Joskow Vice President, Kenneth R. Leibler Principal Accounting Officer, Marketing Services Robert E. Patterson and Assistant Treasurer Putnam Retail Management George Putnam, III One Post Office Square Robert L. Reynolds Susan G. Malloy Boston, MA 02109 W. Thomas Stephens Vice President and Assistant Treasurer Custodian Officers State Street Bank Robert L. Reynolds James P. Pappas and Trust Company President Vice President Legal Counsel Jonathan S. Horwitz Mark C. Trenchard Ropes & Gray LLP Executive Vice President, Vice President and Principal Executive Officer, and BSA Compliance Officer Auditors Compliance Liaison PricewaterhouseCoopers LLP Nancy E. Florek Steven D. Krichmar Vice President, Director of Vice President and Proxy Voting and Corporate Principal Financial Officer Governance, Assistant Clerk, and Associate Treasurer Robert T. Burns Vice President and Chief Legal Officer This report is for the information of shareholders of Putnam Global Income Trust. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In July 2013, the Code of Ethics of Putnam Investment Management, LLC was amended. The changes to the Code of Ethics were as follows: (i) eliminating the requirement for employees to hold their shares of Putnam mutual funds for specified periods of time, (ii) removing the requirement to preclear transactions in certain kinds of exchange-traded funds and exchange-traded notes, although reporting of all such instruments remains required; (iii) eliminating the excessive trading rule related to employee transactions in securities requiring preclearance under the Code; (iv) adding provisions related to monitoring of employee trading; (v) changing from a set number of shares to a set dollar value of stock of mid- and large-cap companies on the Restricted List that can be purchased or sold; (vi) adding a requirement starting in March 2014 for employees to generally use certain approved brokers that provide Putnam with an electronic feed of transactions and statements for their personal brokerage accounts; and (vii) certain other changes. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees October 31, 2013	$122,049	$ —	$17,823	$ — October 31, 2012	$174,155	$ —	$17,851	$734 For the fiscal years ended October 31, 2013 and October 31, 2012, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $167,823 and $258,095 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. All Other Fees represent fees billed for services relating to an analysis of fund profitability Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
